 



EXECUTION VERSION

 

 

 

 

 

 

 

 

 

 

CREDIT AGREEMENT

 

 

Dated as of June 29, 2012

 

 

by and among

 

CAPLEASE, LP; PREFCO DIX-NEUF LLC; PREFCO NINETEEN LIMITED PARTNERSHIP;
CLF CANE RUN MEMBER, LLC; CLF CANE RUN LOUISVILLE, LLC;
CLF LANDMARK OMAHA LLC; CLF DODGE OMAHA LLC; KDC BUSCH BOULEVARD LLC; AND CLF
555 N DANIELS WAY LLC,

   as Borrowers,

 

The financial institutions party hereto

and their assignees under Section 13.6,

as Lenders,

 

WELLS FARGO Bank, National Association,

as Administrative Agent,

and

 

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Bookrunner

 



 

 

 



Table of Contents

 



 

    Page             ARTICLE I    Definitions 1 Section 1.1 Definitions 1
Section 1.2 General; References to Eastern Time 28 Section 1.3 Financial
Attributes of Non-Wholly Owned Subsidiaries 29 ARTICLE II    Credit Facility 29
Section 2.1 Revolving Loans 29 Section 2.2 Reserved 30 Section 2.3 Reserved 30
Section 2.4 Letters of Credit 30 Section 2.5 Reserved 34 Section 2.6 Rates and
Payment of Interest on Loans 34 Section 2.7 Number of Interest Periods 35
Section 2.8 Repayment of Loans 35 Section 2.9 Prepayments 35 Section 2.10
Continuation 36 Section 2.11 Conversion 36 Section 2.12 Notes 37 Section 2.13
Voluntary Reductions of the Revolving Commitment 37 Section 2.14 Extension of
Maturity Date 38 Section 2.15 Expiration Date of Letters of Credit Past
Revolving Commitment Termination 38 Section 2.16 Amount Limitations 39 Section
2.17 Reserved 39 Section 2.18 Funds Transfer Disbursements 39 ARTICLE III
   Payments, Fees and Other General Provisions 40 Section 3.1 Payments 40
Section 3.2 Pro Rata Treatment 41 Section 3.3 Sharing of Payments, Etc 41
Section 3.4 Several Obligations 42 Section 3.5 Fees 42 Section 3.6 Computations
43 Section 3.7 Usury 43 Section 3.8 Statements of Account 43 Section 3.9
Defaulting Lenders 43

 



 

 

 

Table of Contents

 

    Page             Section 3.10 Taxes; Foreign Lenders 46 ARTICLE IV
   Borrowing Base Properties 48 Section 4.1 Eligibility of Properties 48 Section
4.2 Release of Properties 50 Section 4.3 Frequency of Appraisals 51 Section 4.4
Frequency of Calculations of Borrowing Base 52 ARTICLE V    Yield Protection,
Etc 52 Section 5.1 Additional Costs; Capital Adequacy 52 Section 5.2 Suspension
of LIBOR Loans 54 Section 5.3 Illegality 54 Section 5.4 Compensation 55 Section
5.5 Treatment of Affected Loans 55 Section 5.6 Affected Lenders 56 Section 5.7
Change of Lending Office 56 Section 5.8 Assumptions Concerning Funding of LIBOR
Loans 56 ARTICLE VI    Conditions Precedent 57 Section 6.1 Initial Conditions
Precedent 57 Section 6.2 Conditions Precedent to All Loans and Letters of Credit
59 Section 6.3 Conditions Precedent to a Property Becoming a Borrowing Base
Property 60 ARTICLE VII    Representations and Warranties 61 Section 7.1
Representations and Warranties 61 Section 7.2 Survival of Representations and
Warranties, Etc 68 ARTICLE VIII    Affirmative Covenants 68 Section 8.1
Preservation of Existence and Similar Matters 68 Section 8.2 Compliance with
Applicable Law 68 Section 8.3 Maintenance of Property 69 Section 8.4 Conduct of
Business 69 Section 8.5 Insurance 69 Section 8.6 Payment of Taxes and Claims 70
Section 8.7 Books and Records; Inspections 70 Section 8.8 Use of Proceeds 70
Section 8.9 Environmental Matters 71 Section 8.10 Further Assurances 71

 



-ii-

 

 

Table of Contents

 

 

    Page             Section 8.11 Material Contracts 71 Section 8.12 REIT Status
71 Section 8.13 Exchange Listing 72 Section 8.14 Additional Borrowers 72 Section
8.15 SPE Entities 72 Section 8.16 Post Closing Deliverables 72 ARTICLE IX
   Information 73 Section 9.1 Quarterly Financial Statements 73 Section 9.2
Year-End Statements 74 Section 9.3 Compliance Certificate 74 Section 9.4 Other
Information 74 Section 9.5 Electronic Delivery of Certain Information 77 Section
9.6 Public/Private Information 77 Section 9.7 USA Patriot Act Notice; Compliance
77 ARTICLE X    Negative Covenants 78 Section 10.1 Financial Covenants 78
Section 10.2 Negative Pledge 79 Section 10.3 Restrictions on Intercompany
Transfers 80 Section 10.4 Merger, Consolidation, Sales of Assets and Other
Arrangements 80 Section 10.5 Plans 80 Section 10.6 Fiscal Year 80 Section 10.7
Modifications of Organizational Documents and Material Contracts 81 Section 10.8
Transactions with Affiliates 81 Section 10.9 Environmental Matters 81 Section
10.10 Tenant Leases 81 Section 10.11 Derivatives Contracts 82 ARTICLE XI
   Default 82 Section 11.1 Events of Default 82 Section 11.2 Remedies Upon Event
of Default 85 Section 11.3 Remedies Upon Default 86 Section 11.4 Marshaling;
Payments Set Aside 86 Section 11.5 Allocation of Proceeds 87 Section 11.6 Letter
of Credit Collateral Account 87

 



-iii-

 

 

Table of Contents

 

    Page             Section 11.7 Rescission of Acceleration by Requisite
Lenders 88 Section 11.8 Performance by Administrative Agent 89 Section 11.9
Rights Cumulative 89 ARTICLE XII    The Administrative Agent 89 Section 12.1
Appointment and Authorization 89 Section 12.2 Wells Fargo as Lender 90 Section
12.3 Collateral Matters; Protective Advances 90 Section 12.4 Post-Foreclosure
Plans 92 Section 12.5 Approvals of Lenders 93 Section 12.6 Notice of Events of
Default 93 Section 12.7 Administrative Agent’s Reliance 93 Section 12.8
Indemnification of Administrative Agent 94 Section 12.9 Lender Credit Decision,
Etc 95 Section 12.10 Successor Administrative Agent 95 Section 12.11 Titled
Agents 96 ARTICLE XIII    Miscellaneous 96 Section 13.1 Notices 96 Section 13.2
Expenses 97 Section 13.3 Stamp, Intangible and Recording Taxes 98 Section 13.4
Setoff 98 Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers 99
Section 13.6 Successors and Assigns 100 Section 13.7 Amendments and Waivers 103
Section 13.8 Nonliability of Administrative Agent and Lenders 105 Section 13.9
Confidentiality 105 Section 13.10 Indemnification 106 Section 13.11 Termination;
Survival 108 Section 13.12 Severability of Provisions 108 Section 13.13
GOVERNING LAW 108 Section 13.14 Counterparts 108 Section 13.15 Obligations with
Respect to Loan Parties 109 Section 13.16 Independence of Covenants 109 Section
13.17 Limitation of Liability 109

 



-iv-

 

 

Table of Contents

 

    Page             Section 13.18 Entire Agreement 109 Section 13.19
Construction 109 Section 13.20 Headings 110 Section 13.21 Joint Borrower
Provisions 110 Section 13.22 Time 113

 

SCHEDULE 1 Commitments

SCHEDULE 1.1(a) List of Loan Parties

SCHEDULE 1.1(b) Kroger Portfolio

SCHEDULE 1.1(c) Permitted Liens

SCHEDULE 4.1 Initial Borrowing Base Properties

SCHEDULE 7.1(b) Ownership Structure

SCHEDULE 7.1(f) Properties

SCHEDULE 7.1(g) Indebtedness and Guaranties

SCHEDULE 7.1(h) Material Contracts

SCHEDULE 7.1(i) Litigation

SCHEDULE 7.1(s) Affiliate Transactions

SCHEDULE 10.10 Lease Terms

 

 

EXHIBIT A Form of Assignment and Assumption Agreement

EXHIBIT B Form of Borrowing Base Certificate

EXHIBIT C Form of Hazardous Materials Indemnity Agreement

EXHIBIT D Form of Guaranty

EXHIBIT E Form of Notice of Borrowing

EXHIBIT F Form of Notice of Continuation

EXHIBIT G Form of Notice of Conversion

EXHIBIT H Form of Property Management Contract Assignment

EXHIBIT I Form of Revolving Note

EXHIBIT J Form of Transfer Authorizer Designation Form

EXHIBIT K Form of Compliance Certificate

EXHIBIT L Form of Joinder Agreement

 



-v-

 

 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of June 29, 2012 by and among
CAPLEASE, LP, a Delaware limited partnership, PREFCO DIX-NEUF LLC, a Connecticut
limited liability company, PREFCO NINETEEN LIMITED PARTNERSHIP, a Connecticut
limited partnership, CLF CANE RUN MEMBER, LLC, a Delaware limited liability
company, CLF CANE RUN LOUISVILLE, LLC, a Delaware limited liability company, CLF
LANDMARK OMAHA LLC, a Delaware limited liability company, CLF DODGE OMAHA LLC, a
Delaware limited liability company, KDC BUSCH BOULEVARD LLC, a Delaware limited
liability company, and CLF 555 N DANIELS WAY LLC, a Delaware limited liability
company (each, a “Borrower” and collectively, the “Borrowers”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.6 (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), and
WELLS FARGO SECURITIES, LLC, as sole lead arranger and bookrunner (in such
capacity, the “Lead Arranger”).

 

WHEREAS, the Administrative Agent, the Issuing Bank (as defined below) and the
Lenders desire to make available to the Borrowers a senior secured revolving
credit facility in the amount of $100,000,000.00, which will include a
$10,000,000.00 letter of credit subfacility, on the terms and conditions
contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I Definitions

 

Section 1.1 Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Abbott Property” means that certain real property located at 6480 Busch
Boulevard, Columbus, Ohio 43229.

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1(b).

 

“Adjusted EBITDA” means, for any given period, (a)  EBITDA, minus (b) Capital
Reserves.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.10.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of any
Borrower.

 



 

 

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the “Leverage Ratio” determined in accordance with the
definition thereof:

 

Leverage Ratio
Greater than or
equal to 70% Facility Fee
0.50% Less than 70% 0.25%

 

 

Any change in the Leverage Ratio shall result in a corresponding and
simultaneous change in the Applicable Facility Fee. The provisions of this
definition shall be subject to Section 2.6(c).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means 2.75% for LIBOR Loans and Base Rate Loans.

 

“Appraisal” means, with respect to any Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining both the As-Is Appraised Value of such Property as between a willing
buyer and a willing seller and in the case of the Kroger Portfolio, the Kroger
Portfolio Hypothetical As-Is Appraised Value of such Property.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“As-Is Appraised Value” means, with respect to any Property, the “as is” market
value of such Property as reflected in the most recent Appraisal of such
Property as the same may have been reasonably adjusted by the Administrative
Agent based upon its internal review of such Appraisal which is based on
criteria and factors then generally used and considered by the Administrative
Agent in determining the value of similar real estate Properties, which review
shall be conducted prior to acceptance of such Appraisal by the Administrative
Agent.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 



-2-

 

 

“Base Rate Loan” means a Loan (other than a LIBOR Loan) bearing interest at a
rate based on the Base Rate.

 

“Baxter Property” means that certain real property located at 555 N. Daniels
Way, Bloomington, Indiana 47404.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Bond Investments” means notes, bonds, debentures or other similar instruments,
including without limitation, CMBS, and CDO investments in senior, subordinate,
and interest-only classes of loan securitizations or pass-through trusts and
certificated mortgage loans.

 

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereof and shall include the Borrowers’ successors and permitted
assigns.

 

“Borrowers’ Information” has the meaning given that term in Section 2.6(c).

 

“Borrowing Base” means an amount equal to the sum of the Borrowing Base Values
of the Borrowing Base Properties as determined and adjusted from time to time in
accordance with Section 4.4. To the extent that the aggregate Borrowing Base
Values of all Leasehold Properties exceeds (i) during the twenty-fifth (25th)
through thirty-sixth (36th) month following the Agreement Date, seventy-five
percent (75%) of the Borrowing Base or (ii) during any periods following the
expiration of the Initial Maturity Date where the Maturity Date has been
extended pursuant to Section 2.14, fifty percent (50%) of the Borrowing Base,
such excess shall be excluded from the Borrowing Base. Additionally, the Dodge
Property and Landmark Property shall be excluded from the Borrowing Base if the
next 5-year ground lease option to extend (as set forth in the applicable Ground
Lease for each such Property) has not been exercised by January 1, 2015.

 

“Borrowing Base Certificate” means a report in substantially the form of Exhibit
B, certified by a Responsible Officer of the Parent, setting forth the
calculations required to establish the Borrowing Base Value for each Borrowing
Base Property and the Borrowing Base for all Borrowing Base Properties as of a
specified date, all in form and detail satisfactory to the Administrative Agent.

 

“Borrowing Base Property” means an Eligible Property that the Administrative
Agent and the Lenders have agreed to include in calculations of the Borrowing
Base pursuant to Section 4.1. A Property shall be excluded from determinations
of the Borrowing Base if (a) at any time such Property shall cease to satisfy
clause (a) of the definition of an Eligible Property, (b) the Administrative
Agent shall cease to hold a valid and perfected first priority Lien in such
Property, or (c) there shall have occurred and be continuing a default under the
Security Deed or any other Security Document relating to such Property.

 

“Borrowing Base Value” means, with respect to a Borrowing Base Property, an
amount equal to (i) the Kroger Borrowing Base Value, (ii) the Michelin, Abbott
and Baxter Borrowing Base Value, (iii) the Dodge and Landmark Borrowing Base
Value, as applicable, or (iv) the value attributable to each additional Property
added to the Borrowing Base pursuant Section 4.1(b), such value to be set by the
Requisite Lenders or Lenders, as applicable, in their sole and absolute
discretion. Additionally, Borrowing Base Value will be adjusted if and as
required under Sections 8.16(b) and 8.16(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 



-3-

 

 

“Capital Reserves” means, for any period and with respect to any: (i) retail,
industrial or office Property that is not less than ninety-five percent (95%)
leased to a single-tenant under a triple net lease, an amount equal to (a) $0.10
per square foot times, (b) a fraction, the numerator of which is the number of
days in such period and the denominator of which is 365; or (ii) Property
occupied by multiple tenants or a single-tenant under a lease other than a
triple net lease, an amount equal to (a) $0.25 per square foot times, (b) a
fraction, the numerator of which is the number of days in such period and the
denominator of which is 365. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Borrowers and their
respective Subsidiaries and a proportionate share of all Properties of all
Unconsolidated Affiliates.

 

“Capitalization Rate” means 8%.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document or Specified Derivatives Contract to which it is a party,
and includes, without limitation, all “Mortgaged Property” under and as defined
in any Security Deed, all “Assigned Contracts” as defined in any Property
Management Contract Assignment, all “Leases” and “Payments” as defined in any
Security Deed and all other property subject to a Lien created by a Security
Document.

 



-4-

 

 

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have been terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be the “Commitment Percentage”
of such Lender in effect immediately prior to such termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Construction-in-Process” or “CIP” means cash expenditures for land and
improvements (including indirect costs internally allocated and development
costs) determined in accordance with GAAP on all Properties that are under
development or are scheduled to commence development within twelve months.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a LIBOR Loan and
(d) the issuance of a Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debt Yield” means, at any given time, (i) Total NOI divided by (ii) Total
Liabilities.

 

“Debt Yield Amount” means, with respect to each Property, the immediately prior
calendar quarter NOI annualized divided by the greatest of: (i) 10%, (ii) the
applicable interest rate hereunder, and (iii) a debt constant based on the then
current 10-year Treasury Bond plus 2.50% and a 20-year amortization schedule.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 



-5-

 

 

“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrowers, the Administrative Agent
or the Issuing Bank in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within 3
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.9(f)) upon delivery of written notice of
such determination to the Borrowers, the Issuing Bank, and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent or any of its Subsidiaries
(including the Borrowers), any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, crosscurrency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 



-6-

 

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Dodge and Landmark Borrowing Base Value”, with respect to the Dodge Property or
Landmark Property, an amount equal to the sum of the lesser of (a) 60% of the
As-Is Appraised Value of such Borrowing Base Property and (b) the Debt Yield
Amount divided by 1.20.

 

“Dodge Property” means that certain real property located at 9394 West Dodge
Road, Omaha, Nebraska 68114.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis, in accordance with GAAP, excluding the following (but only
to the extent included in determining net income (loss) for such period):
(i) depreciation and amortization (including amortization of deferred lease and
loan costs and lease origination value); (ii) Interest Expense; (iii) income tax
expense; (iv) asset impairment and restructuring charges; (v) Investment related
lease termination income or expense; (vi) all non-cash charges and non-cash
expenses related to grants of Equity Interests to, the exercise of options
related to such Equity Interest by, and the purchase or redemption of such
Equity Interest of such options from, employees and directors of Parent,
Borrowers or their respective Subsidiaries or the general partner and (vii)
extraordinary or non-recurring gains and losses; plus (b) such Person’s
Ownership Share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to FAS 141. For
purposes of this definition, nonrecurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) non-cash
severance and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries.

 

“Eligible Property” means (a) a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (i) such Property is
owned in fee simple, estate for years or leased under a Ground Lease by a
Borrower, is fully developed and is located in the United States of America,
(ii) such Property is unencumbered by any Indebtedness (including, for avoidance
of doubt, any intercompany mortgage, pledge or similar lien), (iii) such
Property is not subject to a Negative Pledge or similar encumbrance, (iv)
neither Borrowers nor Guarantor have encumbered in any manner their direct or
indirect ownership interest in the Property, (v) the Borrowers directly have the
right to take the following actions without the need to obtain the consent of
any Person: (y) to sell, transfer or otherwise dispose of such Property and (z)
to create a lien on such Property as security for Indebtedness of the Borrowers,
and (vi) such Property is free of all structural defects or major architectural
deficiencies, title defects (including easements), environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such Property, and (b) any other Property for which approval of
Requisite Lenders and Administrative Agent has been obtained.

 



-7-

 

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
and amended from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 



-8-

 

 

“ERISA Group” means the Parent, Borrowers, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrowers or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guaranteeing the Indebtedness of any other Person
pursuant to (i) any document, instrument, or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

“Extension Request” has the meaning given that term in Section 2.14.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” has the meaning given to that term in Section 3.10(a).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of June 29, 2012, by and
between the Borrowers and the Administrative Agent.

 

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrowers hereunder, under any other Loan
Document or under the Fee Letter.

 



-9-

 

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all principal payments on Indebtedness made by such Person (net of
any principal payments on Loan Investments or Bond Investments received by such
Person) during such period (excluding balloon, bullet, early repayment or
similar payments of principal which, in ease case, repays Indebtedness in full),
plus (c) the aggregate of all Preferred Dividends paid or accrued by such Person
during such period.

 

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of (a) Adjusted
EBITDA of the Loan Parties and their respective Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ended to (b) Fixed
Charges of the Loan Parties and their respective Subsidiaries determined on a
consolidated basis for such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means the sum of the following of the Parent on a consolidated
basis: (a) all outstanding real estate mortgage debt and (b) all other secured
or unsecured debt (including term loans, lines of credit, letters of credit,
notes, and convertible notes) other than Indebtedness issued in connection with
trust preferred securities (which have debt characteristics, if any, no less
favorable to Lenders as those contained in the Parent’s existing trust preferred
securities).

 

“Funded Intercompany Debt” means, mortgage loans or other loans that were both
made by and are due to an entity that is owned by the Parent or its Subsidiaries
(including the Borrowers).

 

“Funds From Operations” means, for the prior trailing twelve month period, with
respect to the Parent and its Subsidiaries: (a) net income (loss) of the Parent
and its Subsidiaries on a consolidated basis for such period, excluding gains
(or losses) from debt restructuring and sales of property, plus (b) depreciation
with respect to the Parent and its Subsidiaries’ real estate assets and
amortization (other than amortization of deferred financing costs), plus (c)
non-cash charges for the impairment of real estate assets for such period, minus
(or plus) (d) extraordinary or non-recurring gains (and losses), all after
adjustment for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated partnership and joint ventures will be calculated to reflect
Funds From Operations on the same basis.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 



-10-

 

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease or, to the extent all of the foregoing conditions are not satisfied,
otherwise approved by Lenders.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Guarantor” means CapLease, Inc., a Maryland corporation.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 6.1 and substantially in the form of
Exhibit D.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 



-11-

 

 

“Hazardous Materials Indemnity Agreement” means a Hazardous Materials Indemnity
Agreement executed by the Borrowers and Parent in favor of the Administrative
Agent, the Lenders, the Issuing Bank and each Specified Derivatives Provider and
substantially in the form of Exhibit C.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services including trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivative
Contract (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
and (i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar exceptions to
non-recourse liability) or (j) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person). All Loans and Letter of Credit Liabilities shall
constitute Indebtedness of the Borrowers.

 

“Indemnifiable Amounts” has the meaning given that term in Section 12.8.

 

“Indemnified Costs” has the meaning given that term in Section 13.10.

 

“Indemnified Party” has the meaning given that term in Section 13.10.

 

“Indemnity Proceeding” has the meaning given that term in Section 13.10.

 



-12-

 

 

“Initial Maturity Date” means June 28, 2015.

 

“Intellectual Property” has the meaning given that term in Section 7.1(t).

 

“Interest Expense” means, with respect to a Person and for any period, without
duplication (a) total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s Ownership Share of total interest expense (including
capitalized interest not funded under a construction loan interest reserve
account) of Unconsolidated Affiliates of such Person for such period.

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrowers may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Maturity Date, such Interest
Period shall end on the Maturity Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Issuing Bank” means Wells Fargo or any other Lender, each in its capacity as an
issuer of Letters of Credit pursuant to Section 2.4.

 

“Kroger” means The Kroger Co., an Ohio corporation.

 

“Kroger Borrowing Base Value” means, with respect to the Kroger Portfolio, an
amount equal to the lesser of the following:

 

(a)65% of the then applicable Kroger Hypothetical As-Is Appraised Value,

 

(b)$40,600,000,

 



-13-

 

 

(c)85% of the Kroger Lease Termination Payment, and

 

(d)the sum of the Debt Yield Amount for each Property in the Kroger Portfolio
divided, in each case, by the following:

 

(i)1.10, from the Agreement Date to and including June 30, 2013,

 

(ii)1.20, from July 1, 2013 to and including June 30, 2014,

 

(iii)1.30, from July 1, 2014 to and including June 30, 2015, and

 

(iv)1.40 during any periods following the Initial Maturity Date, where the
Maturity Date has been validly extended pursuant to Section 2.14.

 

Notwithstanding the foregoing, if either (X) Kroger’s S&P long term credit
rating is less than BBB- or (Y) Kroger’s Moody’s long term credit rating is less
than Baa3 or (Z) Kroger is no longer rated by both S&P and Moody’s, then for
purposes of clause (d) preceding, the Debt Yield Amount for each Property in the
Kroger Portfolio shall be divided by 1.40.

 

“Kroger Lease Termination Payment” means the sum of Lease termination payments
to be received by Borrowers from Kroger as set forth in Schedule C-1 of those
Amended and Restated Leases between PREFCO Nineteen Limited Partnership, as
landlord, and The Kroger Co. as tenant, for each of the eleven properties
comprising the Kroger Portfolio, assuming Kroger had exercised its lease
termination rights as of the date of determination.

 

“Kroger Portfolio” means the Properties listed on Schedule 1.1(b) attached
hereto.

 

“Kroger Portfolio Hypothetical As-Is Appraised Value” means, with respect to the
Kroger Portfolio as of any date of determination, the “hypothetical” “as-is”
market value of the Kroger Portfolio as of the next occurring July 2 as
reflected in the most recent Appraisal of the Kroger Portfolio, as the same may
have been reasonably adjusted by the Administrative Agent based upon its
internal review of such Appraisal which is based on criteria and factors then
generally used and considered by the Administrative Agent in determining the
value of similar real estate Properties, which review shall be conducted prior
to acceptance of such Appraisal by the Administrative Agent.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.4(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9(b).

 

“Landmark Property” means that certain real property located at 1200 Landmark
Center, 1299 Farnam Street, Omaha, Nebraska 68102.

 

“Leasehold Gross Asset Value” or “Leasehold GAV” means, for any period, NOI for
all Leasehold Properties divided by the Capitalization Rate. Notwithstanding the
foregoing, any Leasehold Properties classified as Transitional Properties shall
be excluded from the calculation of NOI for purposes of Leasehold GAV; provided,
however, Leasehold GAV will be adjusted to reflect the following valuation on an
aggregate basis for any Leasehold Property classified as a Transitional
Property:

 

(A)at all times prior to the Initial Maturity Date, the greater of (i) the
“As-Is” Appraised Value of such Transitional Property or (ii) if applicable, the
funded non-recourse debt amount of such Transitional Property; provided however,
such nonrecourse debt amount shall be limited to 120% of the “As-Is” Appraised
Value, and

 



-14-

 

 

(B)during any periods following the Initial Maturity Date where the Maturity
Date has been extended pursuant to Section 2.14, the “As-Is” Appraised Value.

 

A Property will cease to be a Transitional Property for purposes of calculating
Leasehold GAV upon the earlier to occur of: (i) such property no longer being a
Transitional Property or (ii) such property having been classified as a
Transitional Property for six (6) consecutive calendar quarters; thereafter, no
value shall be attributed to such Transitional Property for purposes of
calculating Leasehold GAV. Additionally, Leasehold GAV for a Property shall be
zero if there is a default beyond the cure period, if any, under a Ground Lease
affecting such Property.

 

“Leasehold Properties” means, any Property owned by the Guarantor and its
Subsidiaries (including the Borrowers) that is owned on a leasehold rather than
a fee basis. For the avoidance of doubt, this shall also include any Property
subject to an estate for years (with a remainderman) ownership structure.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns;
provided, however, that the term “Lender” except as otherwise expressly provided
herein, shall exclude any Lender (or its Affiliates) in its capacity as a
Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under its sole dominion and control.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrowers at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.4 in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

 



-15-

 

 

“Leverage Ratio” means, as of any date, the ratio of (i) Funded Debt of the Loan
Parties and their respective Subsidiaries determined on a consolidated basis to
(ii) Total Gross Asset Value of the Loan Parties and their respective
Subsidiaries determined on a consolidated basis.

 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-sixteenth of one percent (0.00625%), referred to
as the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 12:00 p.m. Eastern
time, two (2) Business Days prior to the date of commencement of such Interest
Period for purposes of calculating effective rates of interest for loans or
obligations making reference thereto, for an amount approximately equal to the
applicable LIBOR Loan and for a period of time approximately equal to such
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.

 

“LIBOR Loan” means a Loan (other than a Base Rate Loan) bearing interest at a
rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for one-month
deposits in Dollars determined at approximately 12:00 p.m. Eastern time for such
day (or if such day is not a Business Day, the immediately preceding Business
Day). The LIBOR Market Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.

 

“Loan” means a Revolving Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty, each other
Security Document, each Letter of Credit Document and each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement (other than the Fee Letter and
any Specified Derivatives Contract).

 



-16-

 

 

“Loan Investments” means, loans that the Parent has made, including without
limitation, loans that are generally secured by single-tenant, net-leased retail
drug stores, retail centers, warehouse, and office properties.

 

“Loan Party” means each Borrower, Parent, each other Person who guarantees all
or a portion of the Obligations and/or who pledges any Collateral to secure all
or a portion of the Obligations. Schedule 1.1(a) sets forth the Loan Parties in
addition to the Borrowers as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the Maturity
Date.

 

“Material Adverse Effect” means a materially adverse effect on (a) the assets,
liabilities, or financial condition of the Parent, Borrowers and their
respective Subsidiaries taken as a whole, (b) the ability of the Borrowers or
any other Loan Party to perform its obligations under any Loan Document to which
it is a party, (c) the validity or enforceability of any of the Loan Documents,
or (d) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents.

 

“Material Contract” means (a) each Property Management Agreement, if any, with
respect to a Borrowing Base Property, (b) any Tenant Lease with respect to a
Borrowing Base Property, (c) any Ground Lease with respect to a Borrowing Base
Property and (d) any contract or other arrangement (other than Loan Documents
and Specified Derivatives Contracts), whether written or oral, to which the
Borrowers, any Subsidiary or any other Loan Party is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary of any Borrower with assets having a
fair market value of $1,000,000.00 or more.

 

“Maturity Date” means the Initial Maturity Date, or such later date to which the
Maturity Date may be extended pursuant to Section 2.14, or any earlier
acceleration thereof.

 

“Maximum Loan Availability” means, at any time, the lesser of (a)
$100,000,000.00, (b) the Borrowing Base, and (c) the amount, if any, by which
(i) the Borrowing Base exceeds (ii) the aggregate outstanding principal amount
of the Loans and the Letter of Credit Liabilities.

 

“Michelin, Abbott and Baxter Borrowing Base Value”, with respect to the Michelin
Property, Abbott Property or Baxter Property, an amount equal to the sum of the
lesser of (a) 65% of the As-Is Appraised Value of such Borrowing Base Property
and (b) the Debt Yield Amount for such Borrowing Base Property divided by 1.20.

 

“Michelin Property” means that certain real property located at 5600 Cane Run
Road, Louisville, Kentucky 40258.

 



-17-

 

 

“Minimum Interest Coverage Ratio” means, as of any date, the ratio of (i)
Adjusted EBITDA of the Loan Parties and their respective Subsidiaries determined
on a consolidated basis for the fiscal quarter most recently ended to (ii)
Interest Expense of the Loan Parties and their respective Subsidiaries
determined on a consolidated basis for such period.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Effective Rent” means, for any lease the base rent scheduled under a Tenant
Lease, as reduced for any amounts paid by the landlord to or on behalf of the
tenant for the purpose of inducing the tenant to enter into such Tenant Lease,
including, without limitation, an excessive tenant improvement allowance, moving
expenses, free rent periods or abatements or lease buyouts.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents (recognized on a modified GAAP basis (no
straight-lining of rents)) and other revenues received in the ordinary course
from such Property (including expense recoveries and proceeds from rent loss or
business interruption insurance but excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent and also excluding rent and rents and revenues made by a
tenant (i) that is in default of its monetary or other material lease
obligations beyond the cure period, if any or (ii) that is subject to either a
voluntary or involuntary bankruptcy petition) minus (b) all expenses paid
(excluding interest but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to, property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrowers and their respective
Subsidiaries and any management fees) minus (c) the Capital Reserves for such
Property as of the end of such period minus (d) the greater of (i) the actual
property management fee paid during such period with respect to such Property
and (ii) an imputed management fee in an amount equal to 1% of the gross
revenues for such Property for such period. Rental revenue for any Properties
that pay rent semi-annually, annually or in any intervals other than monthly
shall be adjusted to a monthly rent by dividing total calendar year rents by
twelve (12). Notwithstanding the foregoing, when calculating NOI for purposes of
determining the Borrowing Base, NOI shall exclude rent payments made by a
tenant: (i) that is no longer in occupancy; (ii) that vacated its space during
the three months prior to the date of determination (provided that the Borrowers
may include NOI from a tenant that took occupancy during the three month test
period as if such occurred on the first day of the test period); (iii) that has
given non-renewal notice, unless such notice is given more than three months
prior to its lease expiration in which case such tenant may be included in NOI
until three months prior to lease expiration; and (iv) that has less than three
months of lease term remaining. For the avoidance of doubt, the adjustments in
the preceding sentence, however, shall not apply when calculating Property
Portfolio NOI in order to determine compliance with financial covenants
hereunder.

 



-18-

 

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability in a form reasonably acceptable to
the Administrative Agent) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrowers’ request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit F
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrowers’ request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrowers’ request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrowers and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent
or any other Person in respect of “off-balance sheet arrangements” (as defined
in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act)
which the Parent would be required to disclose in the “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10-Q or Form 10-K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).

 



-19-

 

 

“OFAC” has the meaning given that term in Section 7.1(y).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate, (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate, or (c)
such Person’s relative recourse interest (expressed as a percentage) in such
Subsidiary or Unconsolidated Affiliate. For example, if the Parent owns 25% of a
Property but has structured a joint venture such that Parent receives 90% of the
economic benefits from the project then the Ownership Share shall be equal to
90%. Likewise if the Parent owns 25% of a Property but has recourse on the debt
equal to 90%, the Ownership Share shall be equal to 90%. If the Parent shall be
acting as a general partner in any partnership, the Ownership Share shall be
equal to 100%.

 

“Parent” means CapLease, Inc., a Maryland corporation.

 

“Participant” has the meaning given that term in Section 13.6(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 8.6; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders, the Issuing Bank and each Specified Derivatives
Provider; (f) Liens in favor of any of the Borrowers or Guarantor securing
obligations owing by a Subsidiary to any of the Borrowers or Guarantor; and (g)
Liens in existence as of the Agreement Date as set forth on Schedule 1.1(c)
attached hereto.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 



-20-

 

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation outstanding when the Post-Default Rate is applied in
accordance with Section 2, the rate otherwise applicable plus an additional four
percent (4%) per annum and with respect to any other Obligation that is not paid
when due (whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise), a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin plus four percent (4%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Parent, any Borrower or any of their respective Subsidiaries. Preferred
Dividends shall not include dividends or distributions (a) paid or payable
solely in Equity Interests (other than Mandatorily Redeemable Stock) payable to
holders of such class of Equity Interests, (b) paid or payable to the Borrowers
or a Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

 

“Principal Office” means the office of the Administrative Agent located at One
West Fourth Street, 3rd Floor, Winston-Salem, North Carolina  27101, or any
other subsequent office that the Administrative Agent shall have specified as
the Principal Office by written notice to the Borrowers and the Lenders.

 

“Property” means any parcel of real property owned or leased (in whole or in
part and including estate for years interests) or operated by a Borrower, any
Subsidiary or any Unconsolidated Affiliate of such Borrower and which is located
in the continental United States of America.

 

“Property Management Agreements” means, collectively, all agreements entered
into by a Borrower or any other Loan Party pursuant to which such Borrower or
such other Loan Party engages a Person to advise it with respect to the
management of a given Property and/or to manage a given Property.

 

“Property Management Contract Assignment” means a Property Management Contract
Assignment executed by the Borrowers or any other Loan Party in favor of the
Administrative Agent for its benefit and the benefit of the Lenders, the Issuing
Bank and each Specified Derivatives Provider substantially in the form of
Exhibit H or otherwise in form and substance satisfactory to the Administrative
Agent. Such document may, at the Administrative Agent’s election, constitute a
subordination of Property Management Agreement, rather than an assignment
thereof.

 

“Property Portfolio NOI” means, as of a given date, the Net Operating Income for
all Properties (including, fee, estate for years and leasehold interests) of the
Parent and its Subsidiaries (including, the Borrowers), but excluding
Transitional Properties and Properties acquired during the two (2) most recent
quarters.

 



-21-

 

 

“Property Release” has the meaning given that term in Section 4.2.

 

“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrowers fail to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Collateral and the instruments evidencing the
Obligations; (b) to prevent the value of any Collateral from being materially
diminished (assuming the lack of such a payment within the necessary time frame
could potentially cause such Collateral to lose value); or (c) to protect any of
the Collateral from being materially damaged, impaired, mismanaged or taken,
including, without limitation, any amounts expended in connection therewith in
accordance with Section 13.2.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrowers and approved of by the Administrative
Agent in writing.

 

“Recourse Indebtedness” means any Indebtedness that is not Nonrecourse
Indebtedness.

 

“Recourse Secured Indebtedness” means, with respect to a Person as of a given
date, the aggregate principal amount of all Recourse Indebtedness of such Person
outstanding on such date that is secured in any manner by any Lien on any
property and, in the case of the Parent, shall include (without duplication) the
Parent’s Ownership Share of the Secured Indebtedness of any of its
Unconsolidated Affiliates.

 

“Register” has the meaning given that term in Section 13.6(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse the Issuing Bank for any drawing
honored by the Issuing Bank under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 



-22-

 

 

“Remainderman Trust” means THE KCRI TRUST, a New York Trust.

 

“Requisite Lenders” means, as of any date, (a) Lenders (which must include
Administrative Agent) having at least 66-2/3% of the aggregate amount of the
Revolving Commitments, or (b) if the Revolving Commitments have been terminated
or reduced to zero, Lenders (which must include Administrative Agent) holding at
least 66-2/3% of the principal amount of the aggregate outstanding Loans and
Letter of Credit Liabilities; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders.

 

“Responsible Officer” means with respect to the Parent, the Borrowers or any
Subsidiary, the chief executive officer, the president, the chief financial
officer, the chief investment officer and the general counsel of the Parent, the
applicable Borrower or such Subsidiary.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrowers or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Borrowers or any of its Subsidiaries now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any subordinated debt; and
(d) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the
Borrowers or any of its Subsidiaries now or hereafter outstanding.

 

“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1 and to issue (in the case of the
Issuing Bank) and to participate (in the case of the other Lenders) in Letters
of Credit pursuant to Section 2.4(i), in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule 1 as such Lender’s “Revolving
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
as the same may be reduced from time to time pursuant to Section 2.13 or
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 13.6.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment.

 

“Revolving Loan” means a loan made by a Lender to the Borrowers pursuant to
Section 2.1(a).

 

“Revolving Note” means a promissory note of the Borrowers substantially in the
form of Exhibit I, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent, shall include (without duplication) the Parent’s Ownership
Share of the Secured Indebtedness of any of its Unconsolidated Affiliates.

 



-23-

 

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Security Deed” means a mortgage, deed to secure debt, deed of trust or other
security interest executed by a Borrower or a Subsidiary of a Borrower in favor
of the Administrative Agent for its benefit and the benefit of the Lenders, the
Issuing Bank and each Specified Derivatives Provider in form and substance
satisfactory to the Administrative Agent.

 

“Security Document” means the Guaranty, any Security Deed, any Property
Management Contract Assignments, and any security agreement, pledge agreement,
financing statement, or other document, instrument or agreement creating,
evidencing or perfecting the Administrative Agent’s Liens in any of the
Collateral. For the avoidance of doubt, “Security Document” shall not include
any Derivatives Support Document.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrowers or any Subsidiary
of the Borrowers and any Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrowers or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“SPE Entity” means a legal entity thats sole purpose to be conducted is to
engage in the following activities: (i) to acquire, own, hold, lease, operate,
manage, maintain, develop and improve, the Borrowing Base Property; (ii) to
enter into and perform its obligations under the Loan Documents; (iii) to sell,
transfer, service, convey, dispose of, pledge, assign, borrow money against,
finance, refinance or otherwise deal with the Borrowing Base Property to the
extent permitted under the Loan Documents; and (iv) to engage in any lawful act
or activity and to exercise any powers permitted to under Applicable Law that
are related or incidental to and necessary, convenient or advisable for the
accomplishment of the above mentioned purposes. In the conduct of the SPE
Entity’s operations, it has and will continue to observe the following
covenants: (1) maintain books and records and bank accounts separate from those
of any other Person; (2) maintain its assets in such a manner that it is not
costly or difficult to segregate, identify or ascertain such assets; (3) comply
with all organizational formalities necessary to maintain its separate
existence; (4) hold itself out to creditors and the public as a legal entity
separate and distinct from any other entity; (5) maintain separate financial
statements, showing its assets and liabilities separate and apart from those of
any other Person and not have its assets listed on any financial statement of
any other Person except that SPE Entity’s assets may be included in a
consolidated financial statement of its Affiliate so long as appropriate
notation is made on such consolidated financial statements to indicate the
separateness of SPE Entity from such Affiliate and to indicate that SPE Entity’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person; (6) prepare and file its own tax returns
separate from those of any Person to the extent required by Applicable Law, and
pay any taxes required to be paid by Applicable Law; (7) allocate and charge
fairly and reasonably any common employee or overhead shared with Affiliates;
(8) not enter into any transaction with any Affiliate, except on an arm’s-length
basis on terms which are intrinsically fair and no less favorable than would be
available for unaffiliated third parties, and pursuant to written, enforceable
agreements; (9) conduct business in its own name, and use separate stationery,
invoices and checks bearing its own name; (10) not commingle its assets or funds
with those of any other Person; (11) not assume, guarantee or pay the debts or
obligations of any other Person; (12) correct any known misunderstanding as to
its separate identity; (13) not permit any Affiliate to guarantee or pay its
obligations (other than limited guarantees and indemnities set forth in the Loan
Documents); (14) not make loans or advances to any other Person; (15) pay its
liabilities and expenses out of and to the extent of its own funds and not from
the funds of third parties; (16) if applicable, maintain a sufficient number of
employees in light of its contemplated business purpose and pay the salaries of
its own employees, if any, only from its own funds; (17) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities; provided, however, that the foregoing shall not require any equity
owner to make additional capital contributions to SPE Entity; and (18) cause the
managers, officers, employees, agents and other representatives of SPE Entity to
act at all times with respect to SPE Entity consistently and in furtherance of
the foregoing and in the best interests of the SPE Entity.

 



-24-

 

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Tangible Net Worth” means, as of a given date, (a) the stockholders’ equity of
the Parent determined on a consolidated basis in accordance with GAAP, plus (b)
accumulated depreciation and amortization determined in accordance with GAAP,
minus (c) the following (to the extent reflected in determining stockholders’
equity of the Parent: (i) the amount of any write-up in the book value of any
assets contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

 

“Taxes” has the meaning given that term in Section 3.10.

 

“Tenant Lease” means any lease entered into by a Borrower, any Loan Party or any
Subsidiary with respect to any portion of a Property.

 



-25-

 

 

“Tie-In Jurisdiction” means a jurisdiction in which a “tie-in” endorsement may
be obtained for a title insurance policy covering Property located in such
jurisdiction which endorsement effectively ties coverage to other title
insurance policies covering properties located in other jurisdictions.

 

“Total Gross Asset Value” or “Total GAV” means, at a given time, the sum
(without duplication) of all of the following of the Parent and its Subsidiaries
(including, the Borrowers) on a consolidated basis:

 

(a)unencumbered and unrestricted cash;

 

(b)Property Portfolio NOI divided by the Capitalization Rate;

 

(c)GAAP book value of the following (before depreciation and amortization): (i)
Properties acquired during the 2 most recent quarters, (ii) Unimproved Land,
(iii) Loan Investments, (iv) Bond Investments, and (v) Construction-in-Process
until the project is substantially complete which will be no longer than 18
months beyond commencement, and

 

(d)Transitional Properties.

 

Notwithstanding the foregoing, to the extent the value of Transitional
Properties exceeds 10% of Total GAV, such excess shall be excluded in the
calculation of Total GAV. Additionally, NOI from Properties disposed of by the
Parent during the fiscal quarter being tested shall be excluded from the
calculation of Total GAV; however, Properties acquired by the Parent during the
fiscal quarter being tested shall be included in the calculation of Total GAV in
accordance with item (c) above.

 

“Total NOI” means the sum of the following for the prior quarter annualized: (a)
Property Portfolio NOI (without any adjustment for Transitional Properties), (b)
interest income from Loan Investments, and (c) interest income from Bond
Investments.

 

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person
(whether or not Nonrecourse Indebtedness and whether or not secured by a Lien),
including without limitation, Capitalized Lease Obligations and reimbursement
obligations with respect to any letter of credit; (b) all accounts payable and
accrued expenses of such Person; (c) all purchase and repurchase obligations and
forward commitments of such Person to the extent such obligations or commitments
are evidenced by a binding purchase agreement (forward commitments shall include
without limitation (i) forward equity commitments and (ii) commitments to
purchase any real property under development, redevelopment or renovation);
(d) all unfunded obligations of such Person; (e) all lease obligations of such
Person (including ground leases) to the extent required under GAAP to be
classified as a liability on a balance sheet of such Person; (f) all contingent
obligations of such Person including, without limitation, all Guarantees of
Indebtedness by such Person; (g) all liabilities of any Unconsolidated Affiliate
of such Person, which liabilities such Person has Guaranteed or is otherwise
obligated on a recourse basis; and (h) such Person’s Ownership Share of the
Total Liabilities of any Unconsolidated Affiliate of such Person, including
Nonrecourse Indebtedness of such Person but in any event shall not include
intangible liabilities on real estate investments under FASB ASC 805 (formerly
known as Statement of Financial Accounting Standards No. 141). For purposes of
clauses (c) and (d) of this definition, the amount of Total Liabilities of a
Person at any given time in respect of (x) a contract to purchase or otherwise
acquire unimproved or fully developed real property shall be equal to (i) the
total purchase price payable by such Person under such contract if, at such
time, the seller of such real property would be entitled to specifically enforce
such contract against such Person, otherwise, (ii) the aggregate amount of due
diligence deposits, earnest money payments and other similar payments made by
such Person under such contract which, at such time, would be subject to
forfeiture upon termination of the contract and (y) a contract relating to the
acquisition of real property which the seller is required to develop or renovate
prior to, and as a condition precedent to, such acquisition, shall equal the
maximum amount reasonably estimated to be payable by such Person under such
contract assuming performance by the seller of its obligations under such
contract, which amount shall include, without limitation, any amounts payable
after consummation of such acquisition which may be based on certain performance
levels or other related criteria. For purposes of this definition, if the assets
of a Subsidiary of a Person consist solely of Equity Interests in one
Unconsolidated Affiliate of such Person and such Person is not otherwise
obligated in respect of the Indebtedness of such Unconsolidated Affiliate, then
only such Person’s Ownership Share of the Indebtedness of such Unconsolidated
Affiliate shall be included as Total Liabilities of such Person.

 



-26-

 

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit J to be delivered to the Administrative Agent pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Transitional Properties” means those Properties which are less than 50% leased
to tenants in occupancy, paying rent and not in default under their respective
Tenant Leases, which Properties shall each be valued as follows:

 

(a)at all times prior to the Initial Maturity Date, in an amount equal to the
greater of (i) the As-Is Appraised Value or (ii) if applicable, the funded
Nonrecourse Indebtedness with respect to such Property; provided however, that
to the extent such Nonrecourse Indebtedness exceeds 120% of the As-Is Appraised
Value for any such Property, such excess shall be excluded, and

 

(b)during any periods following the Initial Maturity Date where the Maturity
Date has been validly extended pursuant to Section 2.14, at the As-Is Appraised
Value.

 

Notwithstanding the foregoing, a Property shall cease to qualify as a
Transitional Property if such Property has been classified as a Transitional
Property for six (6) consecutive quarters, and thereafter no value shall be
attributed to such Property until such time as it is greater than 50% leased to
tenants in occupancy, paying rent and not in default under their respective
Tenant Leases.

 

“Type” with respect to any Revolving Loan refers to whether such Loan or portion
thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unimproved land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled to occur during the following twelve (12) months.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 



-27-

 

 

“Wells Fargo Repurchase Line of Credit” means that certain first amended and
restated credit agreement, dated as of July 16, 2010, among Caplease Debt
Funding, LP, as Borrower, PREFCO II Limited Partnership, Parent, Caplease, LP,
Caplease Services Corp., as Guarantors, and Wells Fargo, as Lender and
Administrative Agent.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

Section 1.2 General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Requisite Lenders shall so request,
the Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Requisite
Lenders); provided further that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrowers shall, to the extent reasonably practicable,
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrowers or a Subsidiary of such Subsidiary and a reference
to an “Affiliate” means a reference to an Affiliate of the Borrowers. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Eastern time. Exhibits E, F and G attached hereto may be modified from time to
time by Administrative Agent and Borrowers as appropriate to facilitate the
borrowings contemplated thereby.

 



-28-

 

 

Section 1.3 Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining the compliance by the Parent or the Borrowers with any
financial covenant contained in any of the Loan Documents only the Ownership
Share of the Parent or the Borrowers, as applicable, of the financial attributes
of a Subsidiary that is not a Wholly Owned Subsidiary shall be included.

 

ARTICLE II Credit Facility

 

Section 2.1 Revolving Loans.

 

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.16, each Lender
severally and not jointly agrees to make Revolving Loans to the Borrowers during
the period from and including the Effective Date to but excluding the Maturity
Date, in an aggregate principal amount at any one time outstanding up to, but
not exceeding, such Lender’s Revolving Commitment. Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000.00 and integral
multiples of $100,000.00 in excess thereof (or the remaining Revolving
Commitment, if less). Each borrowing and Continuation under Section 2.10 of, and
each Conversion under Section 2.11 of Base Rate Loans into, LIBOR Loans shall be
in an aggregate minimum of $1,000,000.00 and integral multiples of $100,000.00
in excess of that amount (or the remaining Revolving Commitment, if less).
Notwithstanding the immediately preceding two sentences but subject to
Section 2.16, a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions of this Agreement, the Borrowers may borrow, repay and
reborrow Revolving Loans.

 

(b) Requests for Revolving Loans. Not later than 12:00 p.m. Eastern time at
least one (1) Business Day prior to a borrowing of Base Rate Loans and not later
than 12:00 p.m. Eastern time at least three (3) Business Days prior to a
borrowing of LIBOR Loans, the Borrowers shall deliver to the Administrative
Agent a Notice of Borrowing. Each Notice of Borrowing shall specify the
aggregate principal amount of the Revolving Loans to be borrowed, the date such
Revolving Loans are to be borrowed (which must be a Business Day), the use of
the proceeds of such Revolving Loans, the Type of the requested Revolving Loans,
and if such Revolving Loans are to be LIBOR Loans, the initial Interest Period
for such Revolving Loans. Each Notice of Borrowing shall be irrevocable once
given and binding on the Borrowers. Prior to delivering a Notice of Borrowing,
the Borrowers may (without specifying whether a Revolving Loan will be a Base
Rate Loan or a LIBOR Loan) request that the Administrative Agent provide the
Borrowers with the most recent LIBOR available to the Administrative Agent. The
Administrative Agent shall provide such quoted rate to the Borrowers on the date
of such request or as soon as possible thereafter.

 

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to the Revolving Loan to be made by such Lender to the Borrowers
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 12:00 p.m. Eastern time on the date of such proposed
Revolving Loans. Subject to fulfillment of all applicable conditions set forth
herein, the Administrative Agent shall make available to the Borrowers in the
account specified in the Transfer Authorizer Designation Form, not later than
3:00 p.m. Eastern time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.

 



-29-

 

 

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrowers the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrowers
severally agree to pay to the Administrative Agent on demand the amount of such
Revolving Loan with interest thereon, for each day from and including the date
such Revolving Loan is made available to the Borrowers but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.

 

(e) Effect of Revolving Loans on the Revolving Commitments. While any Revolving
Loan remains outstanding, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Commitment Percentage, and (ii) the sum of (A)
all outstanding Loans, plus (B) all Letter of Credit Liabilities.

 

Section 2.2 Reserved.

 

Section 2.3 Reserved.

 

Section 2.4 Letters of Credit.

 

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16, the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrowers during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Maturity Date, one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $10,000,000.00 as such amount may be reduced from time
to time in accordance with the terms hereof (the “L/C Commitment Amount”).

 

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrowers.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is one (1) year after the Maturity
Date, or (ii) any Letter of Credit have an initial duration in excess of one
year; provided, however, a Letter of Credit may contain a provision providing
for the automatic extension of the expiration date in the absence of a notice of
non-renewal from the Issuing Bank but in no event shall any such provision
permit the extension of the expiration date of such Letter of Credit beyond the
date that is one (1) year after the Maturity Date; provided, however, in the
case of any Letter of Credit that, either when initially issued or renewed, has
an expiration date beyond the Maturity Date, Borrowers shall be obligated to
cash collateralize such Letter of Credit in accordance with Section 2.15(a) of
this Agreement. The initial Stated Amount of each Letter of Credit shall be at
least $25,000.00 (or such lesser amount as may be acceptable to the Issuing
Bank, the Administrative Agent and the Borrowers).

 



-30-

 

 

(c) Requests for Issuance of Letters of Credit. The Borrowers shall give the
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrowers shall also execute
and deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing Bank.
Provided the Borrowers have given the notice prescribed by the first sentence of
this subsection and delivered such applications and agreements referred to in
the preceding sentence, subject to the other terms and conditions of this
Agreement, including the satisfaction of any applicable conditions precedent set
forth in Section 6.2, the Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date five (5) Business Days following
the date after which the Issuing Bank has received all of the items required to
be delivered to it under this subsection. The Issuing Bank shall not at any time
be obligated to issue any Letter of Credit if such issuance would conflict with,
or cause the Issuing Bank or any Lender to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrowers, the Issuing Bank shall deliver to the
Borrowers a copy of each issued Letter of Credit within a reasonable time after
the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

 

(d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrowers and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrowers in any respect from the applicable Reimbursement Obligation. Borrowers
hereby absolutely, unconditionally and irrevocably agree to pay and reimburse
the Issuing Bank for the amount of each demand for payment under such Letter of
Credit at or prior to the date on which payment is to be made by the Issuing
Bank to the beneficiary thereunder, without presentment, demand, protest or
other formalities of any kind. Upon receipt by the Issuing Bank of any payment
in respect of any Reimbursement Obligation, the Issuing Bank shall promptly pay
to each Lender that has acquired a participation therein under the second
sentence of the immediately following subsection (i) such Lender’s Commitment
Percentage of such payment.

 

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrowers shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrowers intend to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrowers shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrowers fail to so advise the
Administrative Agent and the Issuing Bank, or if the Borrowers fail to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article VI would permit the making of Revolving Loans, the Borrowers shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 1:00 p.m. Eastern time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations set forth in the second sentence of
Section 2.1(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

 



-31-

 

 

(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Commitment Percentage and (ii) the sum of (A)
the Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

 

(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit.
Borrowers assume all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrowers’ obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrowers, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrowers to reimburse the Issuing Bank for
any drawing made under any Letter of Credit, and to repay any Revolving Loan
made pursuant to the second sentence of the immediately preceding subsection
(e), shall be absolute, unconditional and irrevocable and shall be paid strictly
in accordance with the terms of this Agreement and any other applicable Letter
of Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrowers may have at any time against the
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrowers, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrowers’ Reimbursement Obligations. Notwithstanding anything to the contrary
contained in this Section or Section 13.10, but not in limitation of the
Borrowers’ unconditional obligation to reimburse the Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrowers shall have no obligation to indemnify
the Administrative Agent, the Issuing Bank or any Lender in respect of any
liability incurred by the Administrative Agent, the Issuing Bank or such Lender
arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrowers may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, the
Issuing Bank or any Lender with respect to any Letter of Credit.

 



-32-

 

 

(h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Revolving Lenders if
required by Section 13.7) shall have consented thereto. In connection with any
such amendment, supplement or other modification, the Borrowers shall pay the
fees, if any, payable under the last sentence of Section 3.5(c).

 

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Issuing Bank of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit. In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, Administrative Agent
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrowers in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrowers in respect of such Reimbursement Obligation (other than the
Fees payable to the Issuing Bank pursuant to the second and the last sentences
of Section 3.5(c)).

 

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrowers pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing. If the notice
referenced in the second sentence of Section 2.4(e) is received by a Lender not
later than 12:00 p.m. Eastern time, then such Lender shall make such payment
available to the Administrative Agent not later than 3:00 p.m. Eastern time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 2:00 p.m. Eastern time on the next
succeeding Business Day. Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrowers or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 11.1(e) or (f), or (iv) the termination of the Revolving Commitments.
Each such payment to the Administrative Agent for the account of the Issuing
Bank shall be made without any offset, abatement, withholding or deduction
whatsoever.

 



-33-

 

 

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Issuing Bank shall deliver to the Administrative Agent, who
shall promptly deliver the same to each Lender and the Borrowers, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Lender from time to time, the Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding. Other than as set forth in this
subsection, the Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).

 

Section 2.5 Reserved.

 

Section 2.6 Rates and Payment of Interest on Loans.

 

(a) Rates. The Borrowers promise to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

 

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
and

 

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans;

 

Notwithstanding the foregoing, while an Event of Default exists, at the election
of Requisite Lenders the Borrowers shall pay to the Administrative Agent for the
account of each Lender and the Issuing Bank, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrowers hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

 



-34-

 

 

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrowers for all purposes, absent manifest error.

 

(c) Borrowers’ Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrowers (the “Borrowers’ Information”). If
it is subsequently determined that any such Borrowers’ Information was incorrect
(for whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrowers) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrowers’ Information. The
Administrative Agent shall promptly notify the Borrowers in writing of any
additional interest and fees due because of such recalculation, and the
Borrowers shall pay such additional interest or fees due to the Administrative
Agent, for the account of each Lender, within five (5) Business Days of receipt
of such written notice. Any recalculation of interest or fees required by this
provision shall survive the termination of this Agreement, and this provision
shall not in any way limit any of the Administrative Agent’s, the Issuing
Bank’s, or any Lender’s other rights under this Agreement.

 

Section 2.7 Number of Interest Periods.

 

There may be no more than five (5) different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.8 Repayment of Loans.

 

The Borrowers shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Maturity Date.

 

Section 2.9 Prepayments.

 

(a) Optional. Subject to Section 5.4, the Borrowers may prepay any Loan at any
time without premium or penalty. The Borrowers shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof (or
the remaining outstanding principal amount, if less).

 

(b) Mandatory.

 

(i) Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments, the Borrowers shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders then holding Revolving
Commitments (or if the Revolving Commitments have been terminated, then holding
outstanding Revolving Loans and/or Letter of Credit Liabilities), the amount of
such excess.

 



-35-

 

 

(ii) Maximum Loan Availability Overadvance. If at any time the aggregate
principal amount of all outstanding Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the Maximum Loan Availability, the
Borrowers shall within five (5) Business Days of the Borrowers obtaining
knowledge of the occurrence of any such excess, pay to the Administrative Agent
for the account of the Lenders then holding Revolving Commitments (or if the
Revolving Commitments have been terminated, then holding outstanding Revolving
Loans and/or Letter of Credit Liabilities), the amount of such excess. If such
excess is not eliminated within five (5) Business Days of the Borrowers
obtaining knowledge of the occurrence thereof, then the entire outstanding
principal balance of all Loans, together with all accrued interest thereon, and
an amount equal to all Letter of Credit Liabilities for deposit into the Letter
of Credit Collateral Account, shall be immediately due and payable in full.

 

(iii) Application of Mandatory Prepayments. Amounts paid under the preceding
subsections (b)(i) and (b)(ii) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2 and if any Letters of Credit are outstanding at such
time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations. If the
Borrowers are required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrowers shall pay all amounts due under Section 5.4.

 

Section 2.10 Continuation.

 

So long as no Default or Event of Default exists, the Borrowers may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount (or the remaining outstanding principal amount of LIBOR Loans, if
less), and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrowers giving to the
Administrative Agent a Notice of Continuation not later than 12:00 p.m. Eastern
time on the third (3rd) Business Day prior to the date of any such Continuation.
Such notice by the Borrowers of a Continuation shall be by telecopy, electronic
mail or other similar form of communication in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrowers once given. Promptly after receipt of a Notice of Continuation,
the Administrative Agent shall notify each Lender of the proposed Continuation.
If the Borrowers shall fail to provide a Notice of Continuation or to select in
a timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section, such Loan will automatically, on the last day of the current Interest
Period therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.11 or the
Borrowers’ failure to comply with any of the terms of such Section.

 

Section 2.11 Conversion.

 

The Borrowers may on any Business Day, upon the Borrowers’ giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that amount
(or the remaining outstanding principal amount of such Loan Type, if less). Each
such Notice of Conversion shall be given not later than 12:00 p.m. Eastern time
three (3) Business Days prior to the date of any proposed Conversion. Promptly
after receipt of a Notice of Conversion, the Administrative Agent shall notify
each Lender of the proposed Conversion. Subject to the restrictions specified
above, each Notice of Conversion shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Conversion specifying
(a) the requested date of such Conversion, (b) the Type of Loan to be Converted,
(c) the portion of such Type of Loan to be Converted, (d) the Type of Loan such
Loan is to be Converted into and (e) if such Conversion is into a LIBOR Loan,
the requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrowers once given.

 



-36-

 

 

Section 2.12 Notes.

 

(a) Notes. The Revolving Loans made by each Revolving Lender shall, in addition
to this Agreement, also be evidenced by a Revolving Note, payable to the order
of such Revolving Lender in a principal amount equal to the amount of its
Revolving Commitment as originally in effect and otherwise duly completed.

 

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrowers absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrowers under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.

 

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrowers of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrowers, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrowers shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.13 Voluntary Reductions of the Revolving Commitment.

 

The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities) at any time and from time to time without penalty or premium
upon not less than five (5) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $5,000,000 and integral multiples of $1,000,000 in excess of that
amount in the aggregate) and shall be irrevocable once given and effective only
upon receipt by the Administrative Agent (“Commitment Reduction Notice”);
provided, however, the Borrowers may not reduce the aggregate amount of the
Revolving Commitments below $50,000,000 unless the Borrowers are terminating the
Revolving Commitments in full. Promptly after receipt of a Commitment Reduction
Notice the Administrative Agent shall notify each Lender of the proposed
termination or Revolving Commitment reduction. The Revolving Commitments, once
reduced or terminated pursuant to this Section, may not be increased or
reinstated. The Borrowers shall pay all interest and fees on the Revolving Loans
accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Revolving
Lenders, including but not limited to any applicable compensation due to each
Revolving Lender in accordance with Section 5.4.

 



-37-

 

 

Section 2.14 Extension of Maturity Date.

 

The Borrowers shall have one (1) option to extend (the “Option to Extend”) the
Maturity Date by one (1) year upon satisfaction of each of the following
conditions precedent:

 

(a) The Borrowers shall provide the Administrative Agent with written notice of
the Borrowers’ request to exercise the Option to Extend not more than ninety
(90) days but not less than sixty (60) days prior to the Initial Maturity Date
(the “Extension Request”);

 

(b) As of the date of receipt by the Administrative Agent of written notice of
the Borrowers’ request to exercise the Option to Extend and as of the Initial
Maturity Date, no Default or Event of Default shall have occurred and be
continuing, and the Borrowers shall so certify in writing;

 

(c) All representations and warranties of the Borrowers under this Agreement
shall be true and correct in all material respects as of the date of receipt by
the Administrative Agent of written notice of the Borrowers’ request to exercise
the Option to Extend and as of the Initial Maturity Date, and the Borrowers
shall so certify in writing;

 

(d) Appraisals for all Borrowing Base Properties dated within sixty (60) days of
the Initial Maturity Date shall have received, reviewed and approved by
Administrative Agent;

 

(e) The Borrowers shall execute or cause the execution of all documents
reasonably required by the Administrative Agent to effect the exercise of the
Option to Extend; and

 

(f) The Borrowers shall have paid to the Administrative Agent (for the account
of the Lenders) the extension fee in accordance with, and as provided for in,
Section 3.5(d).

 

Section 2.15 Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

(a) If a Letter of Credit, either when initially issued or when renewed, has an
expiration date that is later than the Maturity Date, the Borrowers shall, on or
before the date that is thirty (30) days prior to the Maturity Date, pay to the
Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Bank, an amount of money sufficient to cause the balance of available
funds on deposit in the Letter of Credit Collateral Account to equal the Stated
Amount of such Letter of Credit for deposit into the Letter of Credit Collateral
Account.

 

(b) If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrowers
shall, on such date, pay to the Administrative Agent, for its benefit and the
benefit of the Lenders and the Issuing Bank, an amount of money sufficient to
cause the balance of available funds on deposit in the Letter of Credit
Collateral Account to equal the aggregate Stated Amount of such Letters of
Credit for deposit into the Letter of Credit Collateral Account.

 



-38-

 

 

Section 2.16 Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.13 shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments:

 

(a) the aggregate principal amount of all outstanding Revolving Loans, together
with the aggregate amount of all Letter of Credit Liabilities, would exceed the
aggregate amount of the Revolving Commitments at such time; or

 

(b) the aggregate principal amount of all outstanding Loans, together with
aggregate amount of all Letter of Credit Liabilities, would exceed the Maximum
Loan Availability at such time.

 

Section 2.17 Reserved.

 

Section 2.18 Funds Transfer Disbursements.

 

(a) Generally. The Borrowers hereby authorize the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrowers to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrowers agree to be bound by any transfer request:
(i) authorized or transmitted by the Borrowers; or (ii) made in the Borrowers’
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrowers. The Borrowers further agree and acknowledge that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrowers to effect a wire or funds transfer even
if the information provided by the Borrowers identifies a different bank or
account holder than named by the Borrowers. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrowers. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrowers agree that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrowers. The Borrowers
agree to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the
Borrowers of such transfer.

 

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.

 



-39-

 

 

(c) Limitation of Liability. Neither of the Administrative Agent, the Issuing
Bank nor any Lender shall be liable to the Borrowers or any other party for (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrowers’
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, the Issuing Bank, any Lender or the Borrowers knew or should have known
the likelihood of these damages in any situation. Neither the Administrative
Agent, the Issuing Bank nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.

 

ARTICLE III Payments, Fees and Other General Provisions

 

Section 3.1 Payments.

 

(a) Payments by Borrowers. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrowers under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5, the
Borrowers shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrowers hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

 

(b) Presumptions Regarding Payments by Borrowers. Unless the Administrative
Agent shall have received notice from the Borrowers prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 



-40-

 

 

Section 3.2 Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a) and 2.4(e) shall be made from the
Revolving Lenders, each payment of the fees under Sections 3.5(a), 3.5(b), the
first sentence of Section 3.5(c), and Section 3.5(e) shall be made for the
account of the Revolving Lenders, and each termination or reduction of the
amount of the Revolving Commitments under Section 2.13 shall be applied to the
respective Revolving Commitments of the Revolving Lenders, pro rata according to
the amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) each payment
of interest on Revolving Loans shall be made for the account of the Revolving
Lenders pro rata in accordance with the amounts of interest on such Revolving
Loans then due and payable to the respective Lenders; (d) the making, Conversion
and Continuation of Revolving Loans of a particular Type (other than Conversions
provided for by Sections 5.1(c) and 5.5) shall be made pro rata among the
Revolving Lenders according to the amounts of their respective Revolving Loans
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; and (e) the Revolving Lenders’ participation
in, and payment obligations in respect of, Letters of Credit under Section 2.4,
shall be in accordance with their respective Commitment Percentages.

 

Section 3.3 Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrowers under this Agreement or shall obtain payment on any
other Obligation owing by the Borrowers or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrowers or any other Loan Party to a Lender
(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2 or Section 11.5, as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2 or Section 11.5, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrowers agree that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrowers.

 



-41-

 

 

Section 3.4 Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5 Fees.

 

(a) Closing Fee. On the Effective Date, the Borrowers agree to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrowers and the Administrative Agent and Lead Arranger.

 

(b) Facility Fees. During the period from the Agreement Date to but excluding
the Maturity Date, the Borrowers agree to pay to the Administrative Agent for
the account of the Revolving Lenders a facility fee equal to the daily aggregate
amount of the Revolving Commitments (whether or not utilized) times a rate per
annum equal to the Applicable Facility Fee. Such fee shall be payable quarterly
in arrears on the first day of each January, April, July and October during the
term of this Agreement and on the Maturity Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. The Borrowers acknowledge that the fee payable hereunder is
a bona fide commitment fee and is intended as reasonable compensation to the
Lenders for committing to make funds available to the Borrowers as described
herein and for no other purposes.

 

(c) Letter of Credit Fees. The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or (y) to but excluding the date such
Letter of Credit is drawn in full. In addition to such fees, the Borrowers shall
pay to the Issuing Bank solely for its own account, a fronting fee in respect of
each Letter of Credit equal to one-eighth of one percent (0.125%) of the initial
Stated Amount of such Letter of Credit; provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$1,000. The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Maturity Date, (iii) on the date the Revolving Commitments are terminated or
reduced to zero and (iv) thereafter from time to time on demand of the
Administrative Agent and in the case of the fee provided for in the second
sentence, at the time of issuance of such Letter of Credit. The Borrowers shall
pay directly to the Issuing Bank from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged or incurred by
the Issuing Bank from time to time in like circumstances with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or any other
transaction relating thereto.

 

(d) Revolving Credit Extension Fee. If the Maturity Date is being extended in
accordance with Section 2.14, the Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender a fee equal to one quarter of one
percent (0.25%) of the amount of such Revolving Lender’s Revolving Commitment
(whether or not utilized). Such fee shall be due and payable in full on the date
the Administrative Agent receives the Extension Request pursuant to
Section 2.14; provided, however, that such extension fee shall be refunded to
Borrowers if Borrowers do not satisfy the conditions precedent to extension set
forth in Section 2.14.

 



-42-

 

 

(e) Administrative and Other Fees. The Borrowers agree to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrowers and the
Administrative Agent.

 

Section 3.6 Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7 Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrowers or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrowers shall notify the respective Lender in writing that the
Borrowers elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrowers not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrowers under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.6(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money. All charges
other than charges for the use of money shall be fully earned and nonrefundable
when due.

 

Section 3.8 Statements of Account.

 

The Administrative Agent will account to the Borrowers monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrowers absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrowers from any of
its obligations hereunder.

 

Section 3.9 Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Revolving Lender becomes a Defaulting Lender, then, until such time as such
Revolving Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

 



-43-

 

 

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.4(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article VI were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities are
held by the Revolving Lenders pro rata in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
following subsection (d)). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(c) Certain Fees.

 

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Sections 3.5(b) for any period during which that Lender is a Defaulting Lender.

 

(ii) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(c) for any period during which that Lender is a Defaulting Lender.

 

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Liabilities that has been reallocated to such
Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank the amount of any such Fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such Fee.

 



-44-

 

 

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (determined without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Article VI are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Revolving Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(e) Cash Collateral.

 

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.

 

(ii) At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrowers shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.

 

(iii) The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrowers will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 



-45-

 

 

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(f) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and the
Issuing Bank agree in writing that a Revolving Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Revolving Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Revolving Lenders in accordance with their respective Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Revolving Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrowers while that
Revolving Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Revolving Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Revolving Lender’s
having been a Defaulting Lender.

 

(g) New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

Section 3.10 Taxes; Foreign Lenders.

 

(a) Taxes Generally. All payments by the Borrowers of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii)  any taxes imposed on or measured
by the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits, (iv) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto, and (v) any taxes imposed by Sections
1471 through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012 (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrowers will:

 



-46-

 

 

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

 

(ii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

 

(iii) pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.

 

(b) Tax Indemnification. If the Borrowers fail to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrowers shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrowers.

 

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction other than that in which the Borrowers are a resident
for tax purposes becomes a party hereto, such Person shall deliver to the
Borrowers and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code. Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrowers or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrowers or the Administrative Agent. The Borrowers shall not be
required to pay any amount pursuant to the last sentence of subsection (a) above
to any Lender or Participant that is organized under the laws of a jurisdiction
other than that in which the Borrowers are a resident for tax purposes or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrowers are a resident for tax purposes, if such
Lender, such Participant or the Administrative Agent, as applicable, fails to
comply with the requirements of this subsection. If any such Lender or
Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Administrative Agent may withhold from
such payment to such Lender such amounts as are required by the Internal Revenue
Code. If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent. The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.

 



-47-

 

 

(d) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

 

ARTICLE IV Borrowing Base Properties

 

Section 4.1 Eligibility of Properties.

 

(a) Initial Borrowing Base Properties. The Properties identified on Schedule 4.1
shall, on the Effective Date, be Borrowing Base Properties, and the Borrowing
Base Value initially attributable to such Borrowing Base Properties shall be as
approved by the Lenders and set forth on Schedule 4.1.

 

(b) Additional Borrowing Base Properties. If after the Effective Date the
Borrowers desire that the Lenders include any additional Property in
calculations of the Borrowing Base, the Borrowers shall so notify the
Administrative Agent in writing. No Property will be evaluated by the Lenders
unless it is an Eligible Property and unless and until the Borrowers deliver to
the Administrative Agent the following, in form and substance satisfactory to
the Administrative Agent:

 

(i) An executive summary of the Property including, at a minimum, the following
information relating to such Property: (A) a description of such Property, such
description to include the age, location, site plan, current occupancy rate and
physical condition of such Property; (B) the purchase price paid or to be paid
for such Property; (C) the current and projected condition of the regional
market and specific submarket in which such Property is located; and (D) the
current projected capital plans and, if applicable, current renovation plans for
such Property;

 

(ii) An operating statement for such Property audited or certified by a
Responsible Officer of the Borrowers as being true and correct in all material
respects and prepared in accordance with GAAP for the previous three fiscal
years, provided that, with respect to any period such Property was owned by the
Borrowers or a Subsidiary for less than three years, such information shall only
be required to be delivered to the extent reasonably available to the Borrowers
and such certification may be based upon the best of the Borrowers’ knowledge
and provided further, that if such Property has been operating for less than
three years, the Borrowers shall provide such projections and other information
concerning the anticipated operation of such Property as the Administrative
Agent may reasonably request;

 

(iii) A current rent roll (including Argus or similar information if available)
for such Property certified by a Responsible Officer of the Borrowers as being
true and correct in all material respects, and three-year occupancy history of
such Property certified by a Responsible Officer of the Borrowers to be true and
correct, provided that, with respect to any period such Property was owned by
the Borrowers or a Subsidiary for less than three years, such information shall
only be required to be delivered to the extent reasonably available to the
Borrowers and such certification may be based upon the best of the Borrowers’
knowledge;

 



-48-

 

 

(iv) A copy of a recent ALTA Owner’s Policy of Title Insurance (“Owner’s
Policy”) covering such Property showing the identity of the fee titleholder
thereto and all matters of record;

 

(v) Copies of all documents of record reflected in Schedule A and Schedule B of
the Owner’s Policy and a copy of the most recent real estate tax bill and notice
of assessment;

 

(vi) A current or currently certified survey of such Property certified by a
surveyor licensed in the applicable jurisdiction to have been prepared in
accordance with the then effective Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys;

 

(vii) If not adequately covered by the survey certification provided for above,
a certificate from a licensed engineer or other professional satisfactory to the
Administrative Agent that such Property is not located in a Special Flood Hazard
Area as defined by the Federal Insurance Administration;

 

(viii) A “Phase I” environmental assessment of such Property not more than 12
months old, which report (1) has been prepared by an environmental engineering
firm acceptable to the Administrative Agent and (2) complies with the
requirements contained in the Administrative Agent’s guidelines adopted from
time to time by the Administrative Agent to be used in its lending practice
generally and any other environmental assessments or other reports relating to
such Property, including any “Phase II” environmental assessment prepared or
recommended by such environmental engineering firm to be prepared for such
Property;

 

(ix) An engineering report for such Property not more than six (6) months old
and prepared by an engineering firm acceptable to the Administrative Agent;

 

(x) Copies of (1) all Property Management Agreements and all Material Contracts
relating to the use, occupancy, operation, maintenance, enjoyment or ownership
of such Property, if any, and (2) in any event copies of all Tenant Leases with
respect to such Property (or, if acceptable to the Administrative Agent, a
summary of the terms thereof);

 

(xi) Evidence that such Property complies with applicable zoning and land use
laws, which evidence shall not be more than six (6) months old;

 

(xii) UCC, tax, judgment and lien search reports with respect to the Borrowers
(or a Subsidiary if such Property is owned by a Subsidiary) and such Property in
all necessary or appropriate jurisdictions indicating that there are no Liens of
record on such Property other than Permitted Liens;

 

(xiii) Plans and specifications for such Property, provided the same shall only
be required to the extent reasonably available to the Borrowers;

 

(xiv) Final certificates of occupancy and any other Governmental Approvals
relating to such Property;

 

(xv) Copies of all policies of insurance required by Section 8.5;

 

(xvi) An inspection of such Property by Administrative Agent and its engineers
and consultants; and

 



-49-

 

 

(xvii) Such other information the Administrative Agent may reasonably request in
order to evaluate the Property.

 

If, after receipt and review of the foregoing documents and information, the
Administrative Agent is prepared to recommend acceptance of such Property as a
Borrowing Base Property, the Administrative Agent will so notify the Borrowers
and each Lender within ten (10) Business Days after receipt and review of all of
such documents and information. Within five (5) Business Days of the
Administrative Agent’s giving such notice to the Lenders, the Administrative
Agent will send the foregoing documents and information to each of the Lenders.

 

(c) Appraisal; Final Approval. Promptly upon giving notice to the Lenders under
the immediately preceding subsection (b) that the Administrative Agent is
prepared to recommend acceptance of such Property as a Borrowing Base Property,
the Administrative Agent shall commission, at the Administrative Agent’s
discretion and the Borrowers’ expense, an Appraisal of such Property, to be in
form and substance satisfactory to the Administrative Agent. Within ten (10)
Business Days of receipt of such Appraisal, the Administrative Agent shall
review such Appraisal and shall determine the As-Is Appraised Value of such
Property. If after such review and determination the Administrative Agent is
unwilling to recommend acceptance of such Property as a Borrowing Base Property,
the Administrative Agent shall promptly notify the Borrowers and the Lenders and
the consideration by the Administrative Agent and the Lenders of such Property
shall cease. If after such review and determination the Administrative Agent
remains prepared to recommend acceptance of such Property as a Borrowing Base
Property, the Administrative Agent shall forward a copy of such Appraisal to the
Lenders together with notice of such As-Is Appraised Value and Administrative
Agent’s recommendation as to Borrowing Base Value to be attributed to such
Property. Within ten (10) Business Days of the date on which a Lender has
received all of the items referred to in this subsection and the immediately
preceding subsection (b), such Lender shall notify the Administrative Agent in
writing whether or not such Lender accepts such Property as a Borrowing Base
Property, which approval will be in such Lender’s sole and absolute discretion.
If a Lender fails to give such notice within such time period, such Lender shall
be deemed to have approved such Property as a Borrowing Base Property. Such
Property shall become a Borrowing Base Property upon written or deemed approval
of the Requisite Lenders, or all Lenders to the extent the Borrowing Base Value
is greater than $15,000,000, and upon execution and delivery to the
Administrative Agent of (i) a Borrowing Base Certificate showing the Borrowing
Base after inclusion of such Property as a Borrowing Base Property, (ii) if such
property is owned by a Subsidiary of a Loan Party that is not then a Borrower,
all of the items required to be delivered to the Administrative Agent under
Section 8.14 if not previously delivered, (iii) the documents and items
described in Section 6.3, and (iv) such other items or documents as may be
appropriate under the circumstances, including updates of the documents
described in the immediately preceding subsections (b)(i), (b)(ii), (b)(vi), and
(b)(viii), and satisfaction of all other closing requirements reasonably imposed
by the Administrative Agent.

 

Section 4.2 Release of Properties.

 

From time to time the Borrowers may request, upon not less than thirty (30) days
prior written notice to the Administrative Agent or such shorter period as may
be acceptable to the Administrative Agent, that any Property (if then a
Borrowing Base Property) be released from the Liens created by the Security
Documents applicable thereto, which release (the “Property Release”) shall be
effected by the Administrative Agent if the Administrative Agent determines all
of the following conditions are satisfied as of the date of such Property
Release:

 

(a) No Default or Event of Default exists or will exist immediately after giving
effect to such Property Release and the reduction in the Borrowing Base by
reason of the release of such Property;

 



-50-

 

 

(b) The Borrowers shall have delivered to the Administrative Agent a Borrowing
Base Certificate demonstrating on a pro forma basis, and the Administrative
Agent shall have determined to its satisfaction that the outstanding principal
balance of the Loans, together with the Letter of Credit Liabilities and the
Derivatives Termination Value of all Specified Derivatives Contracts, will not
exceed the Borrowing Base after giving effect to such request and any prepayment
to be made and/or the acceptance of any Property as an additional or replacement
Borrowing Base Property to be given concurrently with such request;

 

(c) The Borrowers shall have delivered to the Administrative Agent all documents
and instruments reasonably requested by the Administrative Agent in connection
with such Property Release; and

 

(d) Prior written approval of the Requisite Lenders shall be required prior to
the release of (i) any Property constituting part of the Kroger Portfolio or
(ii) the Michelin Property.

 

Except as set forth in this Section 4.2, no Borrowing Base Property shall be
released from the Liens created by the Security Documents applicable thereto.

 

Section 4.3 Frequency of Appraisals.

 

The As-Is Appraised Value of a Borrowing Base Property (or in the case of a
Borrowing Base Property that is part of the Kroger Portfolio, the Kroger
Portfolio Hypothetical As-Is Appraised Value) shall be determined or
redetermined, as applicable, under each of the following circumstances:

 

(a) In connection with the acceptance of a Property as a Borrowing Base Property
the Administrative Agent will determine the As-Is Appraised Value thereof (or in
the case of a Borrowing Base Property that is part of the Kroger Portfolio, the
Kroger Portfolio Hypothetical As-Is Appraised Value thereof) as provided in
Section 4.1, all at the Borrowers’ expense; or

 

(b) In connection with any Extension Request, the Administrative Agent will
determine the As-Is Appraised Value of the Borrowing Base Properties (or in the
case of a Borrowing Base Property that is part of the Kroger Portfolio, the
Kroger Portfolio Hypothetical As-Is Appraised Value) as provided in
Section 2.14, all at the Borrowers’ expense; or

 

(c) At any time and from time to time but no more than once during the initial
term of the Loan, the Administrative Agent may redetermine the As-Is Appraised
Value of a Borrowing Base Property (or in the case of a Borrowing Base Property
that is part of the Kroger Portfolio, the Kroger Portfolio Hypothetical As-Is
Appraised Value) based on a new Appraisal obtained by the Administrative Agent
in any of the following circumstances, all at the Borrowers’ expense:

 

(i) if a material adverse change occurs with respect to such Borrowing Base
Property, including, without limitation, a material deterioration in the Net
Operating Income of such Property, a major casualty at such Property that is not
fully covered by insurance, a material condemnation of any part of such
Property, a material change in the market conditions affecting such Property or
a material decrease in the leasing level of such Property; or

 

(ii) if necessary in order to comply with FIRREA or other Applicable Law
relating to the Administrative Agent or the Lenders; or

 



-51-

 

 

(iii) if the Administrative Agent determines an Appraisal of such Property is
necessary in connection with its determination under Section 4.2(b) regarding
the release of a Borrowing Base Property; or

 

(d) At any time while a Default or Event of Default exists, the Administrative
Agent may (and shall at the written direction of the Requisite Lenders)
redetermine the As-Is Appraised Value of a Borrowing Base Property (or in the
case of a Borrowing Base Property that is part of the Kroger Portfolio, the
Kroger Portfolio Hypothetical As-Is Appraised Value) based on a new Appraisal
obtained by the Administrative Agent, all at the Borrowers’ expense; or

 

(e) At any time and from time to time, the Administrative Agent may (and shall
at the written direction of the Requisite Lenders) redetermine the As-Is
Appraised Value of a Borrowing Base Property (or in the case of a Borrowing Base
Property that is part of the Kroger Portfolio, the Kroger Portfolio Hypothetical
As-Is Appraised Value) based on a new Appraisal obtained by the Administrative
Agent, all at the Lenders’ expense.

 

Section 4.4 Frequency of Calculations of Borrowing Base.

 

Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered under Section 6.1. Thereafter, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate delivered from time to time under Article IX. Any increase in the
Borrowing Base Value of a Borrowing Base Property shall become effective as of
the next determination of the Borrowing Base as provided in this Section,
provided that prior to such date of determination (a) if such increase is the
result of an increase in the As-Is Appraised Value of such Borrowing Base
Property, the Requisite Lenders shall have given their written approval of such
increase and (b) the Borrowers deliver to the Administrative Agent the
following: (i) if the Property is not located in a Tie-In Jurisdiction, an
endorsement to the title insurance policy in favor of the Administrative Agent
with respect to such Property increasing the coverage amount thereof as related
to such Property to not less than 110% of the As-Is Appraised Value (based on
the “as-is value” of such Property and excluding the value of personal property)
for such Property and (ii) if the Property is located in a Tie-In Jurisdiction,
an endorsement to the title insurance policy in favor of the Administrative
Agent with respect to such Property increasing the coverage amount thereof as
related to such Property to not less than the portion of the Borrowing Base
attributable to such Property, as well as endorsements to all other existing
title insurance policies issued to the Administrative Agent with respect to all
other Properties located in Tie-In Jurisdictions reflecting an increase in the
aggregate insured amount under the “tie-in” endorsements to an amount equal to
the Borrowing Base (including the Property which experienced the increase in
Borrowing Base Value) but in no event in an amount in excess of the aggregate
amount of the Commitments.

 

ARTICLE V Yield Protection, Etc.

 

Section 5.1 Additional Costs; Capital Adequacy.

 

(a) Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), including, without limitation, any Regulatory Change, affects or would
affect the amount of capital required or expected to be maintained by such
Lender or such Participant, or any corporation controlling such Lender or such
Participant, as a consequence of, or with reference to, such Lender’s
Commitments or its making or maintaining Loans or participating in Letters of
Credit below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then the Borrowers shall, from time
to time, within thirty (30) days after written demand by such Lender or such
Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder.

 



-52-

 

 

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrowers shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitments (other than taxes imposed
on or measured by the overall net income of such Lender or of its Lending Office
for any of such LIBOR Loans by the jurisdiction in which such Lender has its
principal office or such Lending Office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

 

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrowers (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5 shall
apply).

 

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrowers under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Issuing Bank of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrowers shall pay immediately to the Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by the Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate the Issuing Bank or such
Lender for such increased costs or reductions in amount.

 



-53-

 

 

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrowers of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrowers from any of its obligations
hereunder (and in the case of a Lender, to the Administrative Agent). The
Administrative Agent, the Issuing Bank, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrowers (and in the case of the Issuing
Bank, a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, the Issuing
Bank, such Lender, or such Participant, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.

 

Section 5.2 Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR; or

 

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrowers and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrowers shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3 Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrowers thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).

 



-54-

 

 

Section 5.4 Compensation.

 

The Borrowers shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

 

(b) any failure by the Borrowers for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrowers failed to
borrow, Convert or Continue such LIBOR Loan, as applicable, calculating present
value by using as a discount rate LIBOR quoted on such date. Upon the Borrowers’
request, the Administrative Agent shall provide the Borrowers with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof. Any such statement shall be conclusive absent
manifest error.

 

Section 5.5 Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2 or Section 5.3 on such earlier date as
such Lender may specify to the Borrowers with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.1, Section 5.2 or Section 5.3 that gave
rise to such Conversion no longer exist:

 

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

 

If such Lender gives notice to the Borrowers (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1(c) or Section 5.3 that
gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to this
Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

 



-55-

 

 

Section 5.6 Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1(b) or 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrowers may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.4(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender nor any other
Lender nor any Titled Agent be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. The exercise by
the Borrowers of its rights under this Section shall be at the Borrowers’ sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Borrowers’ obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement
(including, without limitation, pursuant to Sections 3.10, 5.1 or 5.4) with
respect to any period up to the date of replacement.

 

Section 5.7 Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrowers or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 5.8 Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 



-56-

 

 

ARTICLE VI Conditions Precedent

 

Section 6.1 Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

 

(i) counterparts of this Agreement executed by each of the parties hereto;

 

(ii) Revolving Notes executed by the Borrowers, payable to each Lender and
complying with the terms of Section 2.12(a);

 

(iii) the Guaranty executed by the Guarantor initially to be a party thereto;

 

(iv) an opinion of counsel to the Borrowers and such other Loan Parties as
Administrative Agent may request, addressed to the Administrative Agent and the
Lenders in a form and substance satisfactory to Administrative Agent;

 

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

 

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrowers, authorized to execute and deliver on behalf of the Borrowers
Notices of Borrowing, requests for Letters of Credit, Notices of Conversion and
Notices of Continuation;

 

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(ix) a Borrowing Base Certificate calculated as of the Agreement Date;

 



-57-

 

 

(x) a Compliance Certificate calculated on a pro forma basis for the Borrowers’
fiscal quarter ending March 31, 2012;

 

(xi) with respect to each Property identified on Schedule 4.1, each of the items
referred to in Section 6.3 required to be delivered in connection with any
Borrowing Base Property;

 

(xii) a Transfer Authorizer Designation Form effective as of the Agreement Date;

 

(xiii) UCC, tax, judgment and lien search reports with respect to the Borrowers
(or a Subsidiary if any Borrowing Base Property is owned by a Subsidiary) and
each Borrowing Base Property in all necessary or appropriate jurisdictions
indicating that there are no Liens of record on such Property other than
Permitted Liens;

 

(xiv) copies of all Material Contracts and Specified Derivatives Contracts in
existence on the Agreement Date;

 

(xv) copies of the form of Tenant Lease (if any) to be used for each Borrowing
Base Property from the Agreement Date until the Maturity Date and each Tenant
Lease entered into as of the Agreement Date with respect to such Property;

 

(xvi) the Fee Letter;

 

(xvii) evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

 

(xviii) insurance certificates, or other evidence, providing that the insurance
coverage required under Section 8.5 (including, without limitation, both
property and liability insurance) is in full force and effect and stating that
the coverage shall not be cancelable or materially changed without ten (10) days
prior written notice to the Administrative Agent of any cancellation for
nonpayment or premiums, and not less than thirty (30) days prior written notice
to the Administrative Agent of any other cancellation or any modification
(including a reduction in coverage), together with appropriate evidence that the
Administrative Agent, for its benefit and the benefit of the Lenders, the
Issuing Bank, and the Specified Derivatives Providers is named as a lender’s
loss payee and additional insured, as appropriate, on all insurance policies
that the Borrowers, any Loan Party or any other Subsidiary actually maintains
with respect to any Property and improvements on such Property; and

 

(xix) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and

 

(b) In the good faith judgment of the Administrative Agent:

 

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrowers and their Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

 



-58-

 

 

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or, to Borrower’s
knowledge, threatened which could reasonably be expected to (A) result in a
Material Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrowers or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(iii) the Borrowers and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound;

 

(iv) the Borrowers and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001));

 

(v) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents; and

 

(vi) the Parent, Borrowers and their Subsidiaries and Affiliates shall have
permanently reduced any and all commitments available under the Wells Fargo
Repurchase Line of Credit to an aggregate amount not to exceed $12,000,000.

 

Section 6.2 Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.16 would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing. Each Credit Event shall constitute a certification
by the Borrowers to the effect set forth in the preceding sentence (both as of
the date of the giving of notice relating to such Credit Event and, unless the
Borrowers otherwise notifies the Administrative Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event). In
addition, the Borrowers shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the making of such Loan or issuing of
such Letter of Credit contained in this Article V have been satisfied. Unless
set forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Administrative Agent and
the other Lenders that the conditions precedent for initial Loans set forth in
Sections 6.1 and 6.2 that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.

 



-59-

 

 

Section 6.3 Conditions Precedent to a Property Becoming a Borrowing Base
Property.

 

No Property shall become a Borrowing Base Property until the Borrowers shall
have (or shall have caused to be) executed and delivered to the Administrative
Agent all documents and instruments required under Section 4.1, and the
Requisite Lenders shall have approved of such Property as provided in such
Section, and the Borrowers shall have (or shall cause to be) executed and
delivered to the Administrative Agent the following instruments, documents and
agreements in respect of such Property, each to be in form and substance
satisfactory to the Administrative Agent:

 

(a) A Security Deed encumbering such Property in favor of the Administrative
Agent for its benefit and the benefit of the Lenders, the Issuing Bank, and each
Specified Derivatives Provider, the form of such Security Deed to be modified as
appropriate to conform to the Applicable Laws of the jurisdiction in which such
Property is located;

 

(b) If requested by Administrative Agent, an assignment of leases and rents, in
form and substance satisfactory to the Administrative Agent and modified as
appropriate to conform to the Applicable Laws of the jurisdiction in which such
Property is located;

 

(c) A Hazardous Materials Indemnity Agreement;

 

(d) A Property Management Contract Assignment covering the Property Management
Agreement, if any, for such Property;

 

(e) If requested by the Administrative Agent, collateral assignments executed by
the Borrowers or any other Loan Party in favor of the Administrative Agent for
its benefit and the benefit of the Lenders, the Issuing Bank and each Specified
Derivatives Provider of the other Material Contracts relating to the use,
occupancy, operation, maintenance, enjoyment or ownership of such Property;

 

(f) An ALTA 2006 Form mortgagee’s Policy of Title Insurance (without any
creditor’s rights exclusion) or other form acceptable to the Administrative
Agent in favor of the Administrative Agent for its benefit and the benefit of
the Lenders, the Issuing Bank and each Specified Derivatives Provider with
respect to such Property, including endorsements with respect to such items of
coverage as the Administrative Agent may request and which endorsements are
available, in the amount of coverage required in the following sentence, issued
by a title insurance company acceptable to the Administrative Agent and with
reinsurance (with direct access agreements) with title insurance companies
acceptable to the Administrative Agent, showing the fee simple, estate for years
or leasehold title, as the case may be, to the land and improvements described
in the applicable Security Deed as vested in the Borrowers or a Wholly Owned
Subsidiary, and insuring that the Lien granted by such Security Deed is a valid
Lien against said property, subject only to such restrictions, encumbrances,
easements and reservations as are acceptable to the Administrative Agent. The
amount of coverage under such policy must equal (i) to the greater of 110% of:
(x) the As-Is Appraised Value of such Property (excluding the value of any
personal property located at such Property) and (y) the Borrowing Base Value of
such Property at such time, if such Property is not located in a Tie-In
Jurisdiction or (ii) the Borrowing Base Value of such Property at such time if
such Property is located in a Tie-In Jurisdiction. With respect to the Kroger
Portfolio such policy shall (i) insure Borrowers’ option to (A) purchase the fee
simple title to the Property or (B) enter into a ground lease and (ii) insure
that the lien granted by the applicable Security Deed remains valid if Borrowers
elect to exercise their option to purchase the fee simple title or to enter into
a ground lease;

 



-60-

 

 

(g) Copies of all documents of record reflected in Schedule A and Schedule B of
such Policy of Title Insurance;

 

(h) If such Property is located in a Tie-In Jurisdiction, endorsements to all
other existing title insurance policies issued to the Administrative Agent with
respect to all other Properties located in Tie-In Jurisdictions reflecting an
increase in the aggregate insured amount under the “tie-in” endorsements to an
amount equal to the aggregate amount of the Borrowing Base Values of all such
Properties (including the Property to be included as a Borrowing Base Property)
but in no event in an amount in excess of the aggregate amount of the
Commitments;

 

(i) A current or currently certified survey of such Property certified by a
surveyor licensed in the applicable jurisdiction to have been prepared in
accordance with the then effective Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys;

 

(j) Estoppel certificates and subordination, non-disturbance and attornment
agreements from each tenant leasing any of such Property as may be reasonably
requested by the Administrative Agent;

 

(k) Estoppel certificates and ground lessor agreements from each ground lessor
leasing any of such Property to a Borrower in form and substance as may be
reasonably requested by the Administrative Agent;

 

(l) An estoppel certificate with respect to the option and subordination
agreements affecting the Property in the Kroger Portfolio from the Remainderman
Trust in form and substance as may be reasonably requested by the Administrative
Agent, which shall include, without limitation, confirmation that such
Remainderman Trust is an owner-trust;

 

(m) An estoppel certificate with respect to the tripartite agreements affecting
the Property in the Kroger Portfolio from the Remainderman Trust, Kroger and the
applicable Borrower in form and substance as may be reasonably requested by the
Administrative Agent;

 

(n) An opinion of counsel admitted to practice law in the jurisdiction in which
such Property is located and acceptable to the Administrative Agent, addressed
to the Administrative Agent, each Lender, the Issuing Bank and each Specified
Derivatives Provider covering such legal matters relating to the transactions
contemplated hereby as the Administrative Agent may reasonably request; and

 

(o) Such other instruments, documents, agreements, financing statements,
certificates, opinions and other Security Documents as the Administrative agent
may reasonably request.

 

ARTICLE VII Representations and Warranties

 

Section 7.1 Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each Borrower and Parent represents and warrants to the
Administrative Agent, the Issuing Bank and each Lender as follows:

 

(a) Organization; Power; Qualification. Each of the Borrowers, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 



-61-

 

 

(b) Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement Date,
a complete and correct list of all Subsidiaries of the Parent setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Equity Interest in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person and (iv) the percentage
of ownership of such Subsidiary represented by such Equity Interests. Each of
the Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (B) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date, Part II of Schedule 7.1(b) correctly sets
forth all Unconsolidated Affiliates of the Borrowers, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Borrowers.

 

(c) Authorization of Loan Documents and Borrowings. The Borrowers have the right
and power, and have taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. Each Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents and the Fee
Letter to which it is a party in accordance with their respective terms and to
consummate the transactions contemplated hereby and thereby. The Loan Documents
and the Fee Letter to which the Borrowers or any other Loan Party is a party
have been duly executed and delivered by the duly authorized officers of such
Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to the Borrowers or any other Loan Party; (ii) conflict with, result in
a breach of or constitute a default under the organizational documents of any
Loan Party, or any indenture, agreement or other instrument to which any Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the Lenders and the Issuing Bank.

 

(e) Compliance with Law; Governmental Approvals. Each Borrower, the other Loan
Parties and their respective Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

 



-62-

 

 

(f) Title to Properties; Liens. Schedule 7.1(f) is, as of the Agreement Date, a
complete and correct listing of all real estate assets of the Borrowers, each
other Loan Party and each of their respective Subsidiaries, setting forth, for
each such Property, the current occupancy status of such Property and the status
of completion of such Property. Schedule 4.1 is, as of the Agreement Date, a
complete and correct listing of all Borrowing Base Properties. Each Borrower,
each other Loan Party and each of their respective Subsidiaries has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets. None of the Collateral is subject to any Lien other than Permitted
Liens. Each Property included in the calculation of the Borrowing Base satisfies
all requirements under the Loan Documents for being an Eligible Property.

 

(g) Existing Indebtedness; Total Liabilities. Part I of Schedule 7.1(g) is, as
of the Agreement Date, a complete and correct listing of all Indebtedness
(including all Guarantees) of the Borrowers, the other Loan Parties and their
respective Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrowers, the other Loan Parties and their respective Subsidiaries
have performed and are in compliance with all of the terms of such Indebtedness
and all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute a default or event of default, exists with
respect to any such Indebtedness. Part II of Schedule 7.1(g) is, as of the
Agreement Date, a complete and correct listing of all Total Liabilities of the
Borrowers, the other Loan Parties and their respective Subsidiaries (excluding
any Indebtedness set forth on Part I of such Schedule).

 

(h) Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each Borrower, the other
Loan Parties and their respective Subsidiaries that is party to any Material
Contract has performed and is in compliance with all of the terms of such
Material Contract, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute
such a default or event of default, exists with respect to any such Material
Contract.

 

(i) Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrowers,
any other Loan Party, any of their respective Subsidiaries or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Document or the Fee Letter. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any of their respective
Subsidiaries.

 

(j) Taxes. All federal, state and other tax returns of the Borrowers, each other
Loan Party and each of their respective Subsidiaries required by Applicable Law
to be filed have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon, each Loan Party, each
of their respective Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 8.6. As of
the Agreement Date, none of the United States income tax returns of the
Borrowers, any other Loan Party or any of their respective Subsidiaries is under
audit. All charges, accruals and reserves on the books of the Borrowers, the
other Loan Parties and the other Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.

 



-63-

 

 

(k) Financial Statements. The Borrowers have furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent, Borrowers, and their
consolidated Subsidiaries for the fiscal years ended December 31, 2010 and
December 31, 2011, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of McGladrey & Pullen, LLP, and (ii) the
unaudited consolidated balance sheet of the Parent, Borrowers and their
consolidated Subsidiaries for the fiscal quarter ended March 31, 2012, and the
related unaudited consolidated statements of operations, shareholders’ equity
and cash flow of the Parent, Borrowers and their consolidated Subsidiaries for
the fiscal quarter period ended on such date. Such financial statements
(including in each case related schedules and notes) are complete and correct in
all material respects and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Parent, Borrowers and their consolidated Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments). Neither the Parent, any Borrower nor any of their respective
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.

 

(l) No Material Adverse Change. Since March 31, 2012, there has been no event,
change, circumstance or occurrence that could reasonably be expected to have a
Material Adverse Effect. Each Borrower, the other Loan Parties and their
respective Subsidiaries is Solvent.

 

(m) Operating Statements. Each of the operating statements pertaining to each of
the Borrowing Base Properties then included in calculations of the Borrowing
Base Value delivered by the Borrowers to the Administrative Agent in accordance
with Section 9.4(e) fairly presents the Net Operating Income of each such
Borrowing Base Property for the period then ended.

 

(n) ERISA.

 

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the
Borrowers, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

 

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715. The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $10,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.

 



-64-

 

 

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrowers, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

(o) Absence of Default. None of the Borrowers or any other Loan Parties or any
of their respective Subsidiaries is in default under its certificate or articles
of incorporation or formation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any of their respective Subsidiaries under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(p) Environmental Laws. In the ordinary course of business and from time to time
each Borrower, each other Loan Party and each of their respective Subsidiaries
conducts reviews of the effect of Environmental Laws on its respective business,
operations and properties, including without limitation, its respective
Properties, in the course of which the Borrowers, such other Loan Party or their
respective Subsidiaries identifies and evaluates associated actual and potential
liabilities and costs (including, without limitation, determining whether any
capital or operating expenditures are required for clean-up or closure of
properties presently or previously owned, determining whether any capital or
operating expenditures are required to achieve or maintain compliance in all
material respects with Environmental Laws or required as a condition of any
Governmental Approval, any contract, or any related constraints on operating
activities, determining whether any costs or liabilities exist in connection
with on-site or off-site treatment, storage, handling and disposal of wastes or
Hazardous Materials, and determining whether any actual or potential liabilities
to third parties, including employees, and any related costs and expenses
exist). Each Borrower, each other Loan Party and their respective Subsidiaries:
(i) is in compliance with all Environmental Laws applicable to its business,
operations and the Properties, (ii) has obtained all Governmental Approvals
which are required under Environmental Laws, and each such Governmental Approval
is in full force and effect, and (iii) is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
immediately preceding clauses (i) through (iii) the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not reasonably be expected to
have a Material Adverse Effect, no Loan Party has any knowledge of, or has
received notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Loan Party or any of their respective
Subsidiaries, their respective businesses, operations or with respect to the
Properties, may: (x) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws, (y) cause or contribute to any other
potential common-law or legal claim or other liability, or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrowers’ knowledge after due inquiry,
threatened, against the Borrowers, any other Loan Party or any of their
respective Subsidiaries relating in any way to Environmental Laws which,
reasonably could be expected to have a Material Adverse Effect. None of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. To
the Borrowers’ knowledge, no Hazardous Materials generated at or transported
from any of the Properties is or has been transported to, or disposed of at, any
location that is listed or proposed for listing on the National Priority List or
any analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.

 



-65-

 

 

(q) Investment Company. None of the Borrowers, any other Loan Party or any of
their respective Subsidiaries is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

 

(r) Margin Stock. None of the Borrowers, any other Loan Party or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

(s) Affiliate Transactions. Except for Funded Intercompany Debt or as permitted
by Section 10.8 or as otherwise set forth on Schedule 7.1(s), none of the
Borrowers, any other Loan Party or any of their respective Subsidiaries is a
party to or bound by any agreement or arrangement (whether oral or written) with
any Affiliate.

 

(t) Intellectual Property. Each of the Loan Parties and each of their respective
Subsidiaries owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person.
All such Intellectual Property is fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the
Borrowers, any other Loan Party or any of their respective Subsidiaries, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property. The use of such Intellectual Property by the Borrowers,
the other Loan Parties and their respective Subsidiaries does not infringe on
the rights of any Person.

 

(u) Business. As of the Agreement Date, the business of the Loan Parties and
their respective Subsidiaries is limited to acquiring income producing real
estate properties and investments incidental thereto.

 

(v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrowers, any other Loan Party or any of
their respective Subsidiaries ancillary to the transactions contemplated hereby.

 



-66-

 

 

(w) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrowers, any other Loan Party or any of
their respective Subsidiaries were, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrowers, any other Loan Party or any of their respective
Subsidiaries that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. No fact is known to any Loan Party which has had, or
may in the future have (so far as any Loan Party can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 7.1(k) or in such information, reports or other papers or
data or otherwise disclosed in writing to the Administrative Agent and the
Lenders. No document furnished or written statement made to the Administrative
Agent or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Loan Documents contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary in order to make the statements contained
therein not misleading.

 

(x) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrowers, any other Loan Party or any of their respective Subsidiaries
constitutes “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder. Assuming that no Lender
funds any amount payable by it hereunder with “plan assets,” as that term is
defined in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents and the Fee Letter, and the extensions of
credit and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.

 

(y) OFAC. None of the Borrowers, any of the other Loan Parties, any of their
respective Subsidiaries, or any other Affiliate of the Borrowers: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

 

(z) REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.

 



-67-

 

 

(aa) Security Interests. Each of the Security Documents creates, as security for
the Obligations and the Specified Derivatives Obligations, a valid and
enforceable Lien on all of the Collateral, superior to and prior to the rights
of all third Persons and subject to no other Liens (except for Permitted Liens),
in favor of the Administrative Agent for its benefit and the benefit of the
Lenders, the Issuing Bank and each Specified Derivatives Provider.

 

Section 7.2 Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any of their
respective Subsidiaries to the Administrative Agent or any Lender pursuant to or
in connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Agreement Date and delivered to the Administrative Agent or any Lender in
connection with the underwriting or closing the transactions contemplated
hereby) shall constitute representations and warranties made by the Borrowers
under this Agreement. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the date on which any extension of the Maturity Date is
effectuated pursuant to Section 2.14 and at and as of the date of the occurrence
of each Credit Event, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances expressly and specifically permitted hereunder. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

 

ARTICLE VIII Affirmative Covenants

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, each Borrower and Parent shall
comply with the following covenants:

 

Section 8.1 Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.4, the Borrowers and Parent
shall, and shall cause each other Loan Party to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 8.2 Compliance with Applicable Law.

 

The Borrowers and Parent shall, and shall cause each other Loan Party and each
other Subsidiary to, comply with all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

 



-68-

 

 

Section 8.3 Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the
Borrowers and Parent shall, and shall cause each other Loan Party to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

 

Section 8.4 Conduct of Business.

 

The Borrowers and Parent shall, and shall cause each other Loan Party and each
other Subsidiary to, carry on its respective businesses as described in
Section 7.1(u).

 

Section 8.5 Insurance.

 

In addition to the requirements of any of the other Loan Documents, the
Borrowers and Parent shall, and shall cause each other Loan Party to, maintain
insurance (on a replacement cost basis) with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law. The Borrowers shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby. Such insurance shall, in
any event, include terrorism coverage (on those Borrowing Base Properties where
customarily required by Administrative Agent or any Lender for comparable
properties in the same geographic area) and all of the following:

 

(a) Except for self-insurance provided by the tenant at the Abbott Property, the
Baxter Property, the Kroger Portfolio and the Michelin Property as permitted
under the applicable Tenant Lease, insurance against loss to the Borrowing Base
Properties on an “all risk” policy form, covering insurance risks no less broad
than those covered under a Special Multi Peril (SMP) policy form, which contains
a Commercial ISO “Causes of Loss-Special Form,” in the then current form, and
such other risks as Administrative Agent may reasonably require, in amounts
equal to the full replacement cost of such Borrowing Base Properties including
fixtures and equipment, Borrowers’ interest in leasehold improvements, and the
cost of debris removal, with, if required by the Administrative Agent, an agreed
amount endorsement, and with deductibles of not more than $25,000, except that
any deductibles for any insurance covering damage by windstorm may be in amounts
up to 5% of the value of such Borrowing Base Property insured;

 

(b) Business income insurance in amounts sufficient to pay during any period in
which a Borrowing Base Property may be damaged or destroyed, for a period of
twelve (12) months; (i) at least 100% of all rents and (ii) all amounts
(including, but not limited to, all taxes, assessments, utility charges and
insurance premiums) required to be paid by tenants of such Borrowing Base
Property;

 

(c) During the making of any alterations or improvements to a Borrowing Base
Property, carry or cause to be carried builder’s completed value risk insurance
against “all risks of physical loss” for the full replacement cost of the
construction of such Borrowing Base Properties;

 

(d) Insurance against loss or damage by flood or mud slide in compliance with
the Flood Disaster Protection Act of 1973, as amended from time to time, if the
Borrowing Base Properties are now, or at any time while the Obligations or any
portion thereof remains unpaid shall be, situated in any area which an
appropriate Governmental Authority designates as a special flood hazard area, in
amounts equal to the full replacement value of all above grade structures on the
Borrowing Base Properties, or as such lesser amounts as may be available under
Federal flood insurance programs;

 



-69-

 

 

(e) Commercial general public liability insurance, with the location of the
Borrowing Base Properties designated thereon, against death, bodily injury and
property damage arising on, about or in connection with such Borrowing Base
Properties, with the applicable Borrower listed as the named insured, with such
limits as the applicable Borrower may reasonably require (but in no event less
than $5,000,000);

 

(f) Insurance which complies with the workers’ compensation and employers’
liability laws of all states in which Borrowers and Parent shall be required to
maintain such insurance; and

 

(g) Such other insurance, including, without limitation, earthquake and
environmental coverages, relating to the Borrowing Base Properties and the uses
and operation thereof as administrative Agent may, from time to time, reasonably
require.

 

Section 8.6 Payment of Taxes and Claims.

 

The Borrowers and Parent shall, and shall cause each other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP.

 

Section 8.7 Books and Records; Inspections.

 

The Borrowers and Parent shall, and shall cause each other Loan Party and each
of their respective Subsidiaries to, keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. The Borrowers and
Guarantor shall, and shall cause each other Loan Party and each of their
respective Subsidiaries to, permit representatives of the Administrative Agent
or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Borrowers if an Event of Default does not then exist), all at
such reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. The Borrowers and Parent shall be obligated to reimburse the
Administrative Agent and the Lenders for their costs and expenses incurred in
connection with the exercise of their rights under this Section only if such
exercise occurs while a Default or Event of Default exists. If requested by the
Administrative Agent, the Borrowers and Parent shall execute an authorization
letter addressed to its accountants authorizing the Administrative Agent or any
Lender to discuss the financial affairs of the Borrowers and/or Parent, any
other Loan Party or any of their respective Subsidiaries with the Borrowers’
and/or Parent’s accountants.

 



-70-

 

 

Section 8.8 Use of Proceeds.

 

The Borrowers will use the proceeds of Loans only to provide for the general
working capital needs of the Borrowers and its Subsidiaries and for other
general corporate purposes of the Borrowers and its Subsidiaries, including to
finance acquisitions otherwise permitted under this Agreement and repayment of
the existing Wells Fargo Repurchase Line of Credit. The Borrowers shall only use
Letters of Credit for the same purposes for which it may use the proceeds of
Loans. The Borrowers shall not, and shall not permit any other Loan Party or any
of their respective Subsidiaries to, use any part of such proceeds to purchase
or carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.

 

Section 8.9 Environmental Matters.

 

The Borrowers and Parent shall, and shall cause each other Loan Party and each
of their respective Subsidiaries to, comply with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect. The Borrowers and Parent shall comply, and shall cause each
other Loan Party to comply, and the Borrowers and Guarantor shall use, and shall
cause each other Loan Party to use, commercially reasonable efforts to cause all
other Persons occupying, using or present on the Properties to comply, with all
Environmental Laws in all material respects. The Borrowers and Parent shall, and
shall cause each other Loan Party to, promptly take all actions and pay or
arrange to pay all costs necessary for it and for the Properties to comply in
all material respects with all Environmental Laws and all Governmental
Approvals, including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws. The
Borrowers and Parent shall, and shall cause each other Loan Party to, promptly
take all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

Section 8.10 Further Assurances.

 

At the Borrowers’ cost and expense and upon request of the Administrative Agent,
the Borrowers and Parent shall, and shall cause each other Loan Party to, duly
execute and deliver or cause to be duly executed and delivered, to the
Administrative Agent such further instruments, documents and certificates, and
do and cause to be done such further acts that may be reasonably necessary or
advisable in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Agreement and the other
Loan Documents.

 

Section 8.11 Material Contracts.

 

The Borrowers and Parent shall, and shall cause each other Loan Party and each
of their respective Subsidiaries to, duly and punctually perform and comply with
any and all material representations, warranties, covenants and agreements
expressed as binding upon any such Person under any Material Contract. The
Borrowers and Parent shall not, and shall not permit any other Loan Party or any
of their respective Subsidiaries to, do or knowingly permit to be done anything
to impair materially the value of any of the Material Contracts.

 



-71-

 

 

Section 8.12 REIT Status.

 

The Parent shall, and Borrowers shall cause Parent to, maintain its status as,
and election to be treated as, a REIT under the Internal Revenue Code.

 

Section 8.13 Exchange Listing.

 

The Parent shall, and Borrowers shall cause Parent to, maintain at least one
class of common shares of the Parent having trading privileges on the New York
Stock Exchange or the American Stock Exchange or which is subject to price
quotations on The NASDAQ Stock Market’s National Market System.

 

Section 8.14 Additional Borrowers.

 

(a) Concurrently with any Property being added to the Borrowing Base, to the
extent that such Property is owned by a Person that is not yet a Borrower, the
Borrowers shall deliver to the Administrative Agent each of the following in
form and substance satisfactory to the Administrative Agent: (i)  a Joinder
Agreement executed by such Person in the form attached as Exhibit L and (ii) the
items that would have been delivered under subsections (iv) through (viii),
(xiii) and (xviii) of Section 6.1(a) if such Subsidiary had been a Material
Subsidiary on the Agreement Date. Nothing contained in this Section shall
supersede, modify or otherwise affect the provisions of Section 4.1.

 

(b) The Borrowers may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Borrower (other than (1) Caplease, LP, (2) Prefco Dix-Neuf LLC so long as Prefco
Nineteen Limited Partnership is a Borrower or (3) CLF Cane Run Member, LLC so
long as CLF Cane Run Louisville, LLC is a Borrower) from the obligations under
the Loan Documents so long as: (i) such Borrower owns no Borrowing Base
Property; (ii)  no Default or Event of Default shall then be in existence or
would occur as a result of such release, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 10.1; (iii) the representations and warranties made or deemed made by
the Borrowers and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct on and as of such earlier date) and except for changes in
factual circumstances expressly permitted under the Loan Documents; and (iv) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrowers to the
Administrative Agent of any such request shall constitute a representation by
the Borrowers that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.

 

Section 8.15 SPE Entities.

 

The Parent and Borrowers shall cause each Borrower owning Borrowing Base
Property to at all times be an SPE Entity.

 

Section 8.16 Post Closing Deliverables.

 

Borrowers hereby agree that they will deliver the items set forth below within
the time periods set forth therein:

 



-72-

 

 

(a) Promptly after the Agreement Date, and in any event not later than the
fourteenth (14th) day following the Agreement Date, deliver recertified surveys
in favor of Wells Fargo Bank, National Association, as Administrative Agent, of
the Borrowing Base Properties located at 9501 Northshore Drive, Knoxville, TN
and 2020 Mallory Lane, Franklin, TN.

 

(b) Promptly after the Agreement Date, and in any event not later than the
ninetieth (90th) day following the Agreement Date, deliver a current Phase II
environmental assessment of the Property located at 555 North Daniels Way,
Bloomington, IN, which report (1) has been prepared by an environmental
engineering firm acceptable to the Administrative Agent and (2) complies with
the requirements contained in the Administrative Agent’s guidelines adopted from
time to time by the Administrative Agent to be used in its lending practice
generally and any other environmental assessments or other reports relating to
such Property, together with the completion of any remediation or cleanup
recommended therein. In the event that Borrower fails to comply with this clause
(b), (i) on or before the ninetieth (90th) day following the Agreement Date, the
Borrowing Base Value allocated to such Borrowing Base Property shall be fifty
percent (50%) of the Borrowing Base Value otherwise allocated such Borrowing
Base Property from and after the ninety-first (91st) day following the Agreement
Date until such time as Borrower complies with this clause (b), and (ii) on or
before the one hundred and twentieth (120th) day following the Agreement Date,
then Administrative Agent shall have the right to remove such Borrowing Base
Property from the Borrowing Base. Borrower shall promptly repay any amounts
required pursuant to Section 2.9(b)(ii) of this Agreement (A) within five (5)
Business Days after the ninety-first (91st) day following the Agreement Date in
the case of (i) above, and (B) within five (5) Business Days after
Administrative Agent gives Borrower notice of its election to remove such
Property from the Borrowing Base in the case of (ii) above.

 

(c) Promptly after the Agreement Date, and in any event not later than the
ninetieth (90th) day following the Agreement Date, deliver copies of tank and
pipeline integrity testing (i.e. “tightness” testing) conducted in past 12
months, copies of UST registration, financial insurance, assurance and LUST Fund
status (if any), and copies of all UST repair records with respect to the
Borrowing Base Properties located at (1) 849 North 12th Street, Murray, KY, (2)
302 Brighton Park Blvd., Frankfort, KY and (3) 1670 Starlite Drive, Owensboro,
KY, which information shall be in form and substance acceptable to the
Administrative Agent. In the event that Borrower fails to comply with this
clause (c), (i) on or before the ninetieth (90th) day following the Agreement
Date, the Borrowing Base Value allocated to such Borrowing Base Properties shall
be fifty percent (50%) of the Borrowing Base Value otherwise allocated such
Borrowing Base Properties from and after the ninety-first (91st) day following
the Agreement Date until such time as Borrower complies with this clause (c),
and (ii) on or before the one hundred and twentieth (120th) day following the
Agreement Date, then Administrative Agent shall have the right to remove such
Borrowing Base Properties from the Borrowing Base. Borrower shall promptly repay
any amounts required pursuant to Section 2.9(b)(ii) of this Agreement (A) within
five (5) Business Days after the ninety-first (91st) day following the Agreement
Date in the case of (i) above, and (B) within five (5) Business Days after
Administrative Agent gives Borrower notice of its election to remove any such
Property from the Borrowing Base in the case of (ii) above.

 

ARTICLE IX Information

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, each Borrower and Parent shall furnish
to the Administrative Agent for distribution to each of the Lenders:

 



-73-

 

 

Section 9.1 Quarterly Financial Statements.

 

As soon as available and in any event within five (5) days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than forty-five (45) days after the end of each of the first, second
and third fiscal quarters of the Parent), the unaudited consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of operations and cash flows of the
Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
executive officer or chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).

 

Section 9.2 Year-End Statements.

 

As soon as available and in any event within five (5) days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than one hundred twenty (120) days after the end of each fiscal year
of the Parent), the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be (a) certified by the chief executive officer or chief
financial officer of the Parent, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) accompanied by the report thereon of independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent, whose report shall be unqualified and in
scope and substance satisfactory to the Requisite Lenders and who shall have
authorized the Parent to deliver such financial statements and report thereon to
the Administrative Agent and the Lenders pursuant to this Agreement.

 

Section 9.3 Compliance Certificate.

 

At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit K (a “Compliance
Certificate”) executed on behalf of the Parent by the chief financial officer of
the Parent (a) setting forth in reasonable detail as of the end of such
quarterly accounting period or fiscal year, as the case may be, the calculations
required to establish whether the Loan Parties were in compliance with the
covenants contained in Section 10.1; (b) stating that no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred and the steps being taken by the
Borrowers with respect to such event, condition or failure; (c) setting forth a
statement of Funds From Operations (to the extent not included with the
information provided pursuant to Sections 9.1 and 9.2 above); and (d) setting
forth a report of newly acquired Properties, including their Net Operating
Income, cost and mortgage debt, if any.

 

Section 9.4 Other Information.

 

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Parent or its Board of Directors by its independent public accountants
including, without limitation, any management report;

 

(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 



-74-

 

 

(c) Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, any Subsidiary or any other Loan Party;

 

(d) Within forty-five (45) days after the end of each fiscal quarters of the
Parent, a Borrowing Base Certificate setting forth the information to be
contained therein, as of the last day of such fiscal quarter. The Borrowers
shall also deliver a Borrowing Base Certificate (i) as required pursuant to
Sections 4.1(c) and 4.2(b) and (ii) within five (5) Business Days following a
default, beyond any applicable cure period, under a Ground Lease affecting a
Borrowing Base Property

 

(e) Within forty-five (45) days after the end of each fiscal quarter of the
Parent, all material financial information maintained on each Borrowing Base
Property, including, but not limited to, operating statements, leasing status
reports, rent rolls and cash flow and property level budgets;

 

(f) No later than November 30th of each calendar year, balance sheets and cash
flow forecasts of the Parent and its Subsidiaries on a consolidated basis for
each quarter of the next succeeding fiscal year, all itemized in reasonable
detail. The foregoing shall be accompanied by pro forma calculations, together
with detailed assumptions, required to establish whether or not the Loan
Parties, and when appropriate its consolidated Subsidiaries, will be in
compliance with the covenants contained in Sections 10.1 and at the end of each
fiscal quarter of the next succeeding fiscal year;

 

(g) No later than thirty (30) days before the end of each fiscal year of the
Parent ending prior to the Maturity Date, a property budget for each Borrowing
Base Property for the coming fiscal year of the Borrower, together with
applicable investment memoranda, if any;

 

(h) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Parent setting forth details as to such occurrence and the
action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

 

(i) Prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any of their respective Subsidiaries or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect, and prompt notice of the receipt of
notice that any United States income tax returns of any Loan Party are being
audited;

 

(j) A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of any Borrower or any other Loan Party within five (5) Business Days
after the effectiveness thereof;

 

(k) Prompt notice of any change in the senior management of any Loan Party;

 



-75-

 

 

(l) Prompt notice of any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of any Loan Party or any
of their respective Subsidiaries which has had or could reasonably be expected
to have a Material Adverse Effect;

 

(m) Prompt notice of any disposition of any material assets of any Loan Party;

 

(n) Prompt notice of (i) any order, judgment or decree having been entered
against any Loan Party or any of their respective properties or assets, (ii) the
institution of, or threat of, any material action, suit, proceeding or
arbitration against or affecting, any Loan Party, or (iii) any material
development in any action, suit, proceeding, governmental investigation or
arbitration already disclosed;

 

(o) Prompt notice of the occurrence of any Default or Event of Default or any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, a Loan Party reasonably expects to constitute a default or event
of default by any Loan Party or any of their respective Subsidiaries under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;

 

(p) Promptly upon entering into any Material Contract or Specified Derivatives
Contract after the Agreement Date, a copy of such contract;

 

(q) Prompt notice of any order, judgment or decree in excess of (i) $100,000
having been entered against any Borrower or any of its respective properties or
assets, or (ii) $1,000,000 having been entered against Parent or any of its
respective properties or assets;

 

(r) Any notification of a material violation of any Applicable Law or any
inquiry shall have been received by any Loan Party from any Governmental
Authority;

 

(s) Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to Borrowers, a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;

 

(t) Promptly, upon any change in the Parent’s Credit Rating, a certificate
stating that the Parent’s Credit Rating has changed and the new Credit Rating
that is in effect;

 

(u) Promptly, upon each request, information identifying the Loan Parties as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001));

 

(v) Promptly, and in any event within 3 Business Days after the Borrowers and/or
Parent obtains knowledge thereof, written notice of the occurrence of any of the
following: (i) the Borrowers or any Loan Party shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Borrowers or any Loan Party shall receive
notice that any administrative or judicial complaint, order or petition has been
filed or other proceeding has been initiated, or is about to be filed or
initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) the Borrowers or any Loan Party shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Borrowers or any Loan Party
shall receive notice of any other fact, circumstance or condition that could
reasonably be expected to form the basis of an environmental claim, and the
matters covered by notices referred to in any of the immediately preceding
clauses (i) through (iv), whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

 



-76-

 

 

(w) Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and

 

(x) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of any Loan Party or any
of their respective Subsidiaries as the Administrative Agent or any Lender may
reasonably request.

 

Section 9.5 Electronic Delivery of Certain Information.

 

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrowers) provided that the foregoing shall not apply to
(i) notices to any Lender (or the Issuing Bank) pursuant to Article II and (ii)
any Lender that has notified the Administrative Agent and the Borrowers that it
cannot or does not want to receive electronic communications. The Administrative
Agent or the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrowers posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrowers notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 12:00 p.m. Eastern time on the opening of business on the next business day
for the recipient. If requested by Administrative Agent or any Lender, the
Borrowers shall deliver paper copies of the certificate required by Section 9.3
to the Administrative Agent and shall deliver paper copies of any documents to
the Administrative Agent or to any Lender that requests such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for the certificates required by
Section 9.3, the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery. Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrowers by the Administrative
Agent.

 

Section 9.6 Public/Private Information.

 

The Borrowers and Parent shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Borrowers and/or Parent. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Borrowers and/or Parent, as applicable, to the Administrative Agent and the
Lenders (collectively, “Information Materials”) pursuant to this Article and the
Borrowers and/or Parent shall designate Information Materials (a) that are
either available to the public or not material with respect to the Parent,
Borrowers and their respective Subsidiaries or any of their respective
securities for purposes of United States federal and state securities laws, as
“Public Information” and (b) that are not Public Information as “Private
Information”.

 



-77-

 

 

Section 9.7 USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrowers shall, and shall cause the other Loan
Parties to, provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 

ARTICLE X Negative Covenants

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, each Borrower and Parent shall comply
with the following covenants:

 

Section 10.1 Financial Covenants.

 

(a) Maximum Leverage Ratio. The Borrowers and Parent shall not permit the
Leverage Ratio (as determined on the last day of each fiscal quarter) to exceed
(i) 77% from the Agreement Date through and including December 31, 2012, (ii)
75% from January 1, 2013 through and including December 31, 2013, (iii) 72.5%
from January 1, 2014 through and including December 31, 2014, or (iv) 70%
thereafter. Notwithstanding the foregoing, if the Leverage Ratio is less than
65% at any time after December 31, 2012, then the Leverage Ratio shall not
thereafter exceed 70% (the “Maximum Reset Leverage Ratio”).

 

(b) Minimum Fixed Charge Coverage Ratio. The Borrowers and Parent shall not
permit the Fixed Charge Coverage Ratio to be less than (i) 1.00 to 1.00 from the
Agreement Date through and including December 31, 2013, (ii) 1.05 to 1.00 from
January 1, 2014 through and including June 30, 2015, and (iii) 1.10 to 1.00
thereafter ((i), (ii) and (iii) are each, a “Minimum Fixed Charge Coverage
Ratio”).

 

At all times prior to the Initial Maturity Date and provided the Maximum Reset
Leverage Ratio has not been initiated, it shall not be an Event of Default if
the Fixed Charge Coverage Ratio is less than the applicable Minimum Fixed Charge
Coverage Ratio for up to two quarters so long as the Fixed Charge Coverage Ratio
is not more than 0.1x below the then applicable Minimum Fixed Charge Coverage
Ratio.

 

(c) Minimum Debt Yield. The Borrowers and Parent shall not permit the Debt Yield
of the Loan Parties and their respective Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ended to be less than
(i) 9% from the Agreement Date through and including December 31, 2013, (ii)
9.75% from January 1, 2014 through and including June 30, 2015, and (iii) 11%
thereafter.

 

(d) Minimum Interest Coverage Ratio. The Borrowers and Parent shall not permit
the Minimum Interest Coverage Ratio to be less than (i) 1.40 to 1.00 from the
Agreement Date through and including December 31, 2013, (ii) 1.50 to 1.00 from
January 1, 2014 through and including June 30, 2015, or (iii) 1.60 to 1.00
thereafter.

 



-78-

 

 

(e) Minimum Tangible Net Worth. The Borrowers and Parent shall not permit
Tangible Net Worth at any time to be less than (i) 85% of the Tangible Net Worth
as of the Agreement Date plus (ii) 80% of the Net Proceeds of all Equity
Issuances effected at any time after the Agreement Date (other than Net Proceeds
received in connection with any dividend reinvestment program).

 

(f) Borrowers/Parent GAV Ownership Threshold. The Borrowers and Parent shall not
permit the Total Gross Asset Value owned by Borrowers and Parent to be less than
95% of Total Gross Asset Value.

 

(g) Recourse Secured Indebtedness Limitation. The Borrowers and Parent shall not
permit there to be any Recourse Secured Indebtedness by any Loan Party or their
respective Subsidiaries, other than the Loan and the Wells Fargo Repurchase Line
of Credit or any recourse facility that refinances the Wells Fargo Repurchase
Line of Credit for an aggregate principal amount of Indebtedness not in excess
of $10,000,000.

 

(h) Intercompany Indebtedness Limitation. The Borrowers and Parent shall not
permit the Funded Intercompany Debt of the Loan Parties and their respective
Subsidiaries to exceed 5% of Funded Debt.

 

(i) Permitted Investments.

 

(i) The business of the Loan Parties and their respective Subsidiaries shall be
limited to acquiring income producing real estate properties and investments
incidental thereto; and

 

(ii) The Borrowers shall not, and shall not permit any Loan Party or other
Subsidiary to, make an Investment in or otherwise own the following items which
would cause the aggregate value of such holdings of such Persons to exceed the
following percentages of Total Gross Asset Value at any time:

 

(A) Loan Investments and Bond Investments, such that the aggregate value of such
Investments exceeds 6% of Total Gross Asset Value; and

 

(B) Investments in Leasehold Properties, such that Leasehold Gross Asset Value
exceeds 25% of Total Gross Asset Value.

 

(j) Dividends and Other Restricted Payments. The Borrowers shall not, and shall
not permit any of its Subsidiaries to, declare or make any Restricted Payment;
provided, however, that so long as no Default or Event of Default would result
therefrom the Borrowers and its Subsidiaries may pay cash dividends to the
Parent and other holders of partnership interests in CapLease, LP with respect
to any fiscal year ending during the term of this Agreement to the extent
necessary for the Parent to distribute, and the Parent may so distribute, cash
dividends to its shareholders in an aggregate amount not to exceed the greater
of (i) the amount required to be distributed for the Parent to remain in
compliance with Section 8.12 and avoid the payment of federal or state income or
excise tax or (ii) 95% of Funds From Operations. Notwithstanding the foregoing,
but subject to the following sentence, if a Default or Event of Default exists,
the Borrowers may only declare and make cash distributions to the Parent and
other holders of partnership interests in Caplease, LP with respect to any
fiscal year to the extent necessary for the Parent to distribute, and the Parent
may so distribute, an aggregate amount not to exceed the minimum amount
necessary for the Parent to remain in compliance with Section 8.12. If a Default
or Event of Default specified in Section 11.1(a), Section 11.1(e), or
Section 11.1(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 11.2(a), the Borrowers shall not, and shall not permit any Subsidiary
to, make any Restricted Payments to any Person other than to the Borrowers or
any Subsidiary.

 



-79-

 

 

Section 10.2 Negative Pledge.

 

The Borrowers and Parent shall not, and shall not permit any other Loan Party or
Subsidiary to, (a) create, assume, incur, permit or suffer to exist any Lien on
any Borrowing Base Property or any direct or indirect ownership interest of the
Borrowers in any Person owning any Borrowing Base Property, now owned or
hereafter acquired, except for Permitted Liens, (b) permit any Borrowing Base
Property or any direct or indirect ownership interest of the Borrowers or in any
Person owning a Borrowing Base Property, to be subject to a Negative Pledge , or
(c) create, assume, incur, permit or suffer to exist any Lien on other
Collateral, or any direct or indirect ownership interest of the Borrowers in any
Person owning any other Collateral, except for Permitted Liens.

 

Section 10.3 Restrictions on Intercompany Transfers.

 

The Borrowers and Parent shall not, and shall not permit any other Loan Party or
any of their respective Subsidiaries (other than an Excluded Subsidiary) to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to: (a)
pay dividends or make any other distribution on any of such Subsidiary’s capital
stock or other Equity Interests owned by the Borrowers or any Subsidiary to the
extent that it would cause a violation of Section 8.12,; (b) pay any
Indebtedness owed to the Borrowers or any Subsidiary; (c) make loans or advances
to the Borrowers or any Subsidiary; or (d) transfer any of its property or
assets to the Borrowers or any Subsidiary; other than (i) with respect to
clauses (a) through (d) those encumbrances or restrictions contained in any Loan
Document or, (ii) with respect to clause (d), customary provisions restricting
assignment of any agreement entered into by the Borrowers, any other Loan Party
or any Subsidiary in the ordinary course of business.

 

Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrowers and Parent shall not, and shall not permit any other Loan Party
to, (a) enter into any transaction of merger or consolidation; (b) liquidate,
windup or dissolve itself (or suffer any liquidation or dissolution); or
(c) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

 

(i) any Loan Party may merge with another Loan Party;

 

(ii) any Loan Party may sell, transfer or dispose of its assets to another Loan
Party; and

 

(iii) the Borrowers and the other Loan Parties may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business.

 

Section 10.5 Plans.

 

The Borrowers and Parent shall not, and shall not permit any other Loan Party or
any of their respective Subsidiaries to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder. The
Borrowers shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.

 



-80-

 

 

Section 10.6 Fiscal Year.

 

The Borrowers and Parent shall not, and shall not permit any other Loan Party or
their respective Subsidiaries to, change its fiscal year from that in effect as
of the Agreement Date.

 

Section 10.7 Modifications of Organizational Documents and Material Contracts.

 

The Borrowers and Parent shall not, and shall not permit any other Loan Party
to, amend, supplement, restate or otherwise modify its certificate or articles
of incorporation or formation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is adverse to the
interest of the Administrative Agent, the Issuing Bank or the Lenders or
(b) could reasonably be expected to have a Material Adverse Effect. The
Borrowers shall not enter into, and shall not permit any Subsidiary or other
Loan Party to enter into, any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect or default
in the performance of any obligations of any Loan Party or other Subsidiary in
any Material Contract or permit any Material Contract to be canceled or
terminated prior to its stated maturity.

 

Section 10.8 Transactions with Affiliates.

 

The Borrowers and Parent shall not permit to exist or enter into, and shall not
permit any other Loan Party or any of their respective Subsidiaries to permit to
exist or enter into, any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate,
except (a) as set forth on Schedule 7.1(s) or (b) transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of the
Borrowers, such other Loan Party or such other Subsidiary and upon fair and
reasonable terms which are no less favorable to the Borrowers, such other Loan
Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 7.1(s) if a Default or Event of Default exists or would result
therefrom.

 

Section 10.9 Environmental Matters.

 

The Borrowers and Parent shall not, and shall not permit any other Loan Party,
any of their respective Subsidiaries or any other Person to, use, generate,
discharge, emit, manufacture, handle, process, store, release, transport,
remove, dispose of or clean up any Hazardous Materials on, under or from the
Borrowing Base Properties in material violation of any Environmental Law or in a
manner that could reasonably be expected to lead to any material environmental
claim or pose a material risk to human health, safety or the environment.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

Section 10.10 Tenant Leases.

 

Without the prior consent of Administrative Agent or Requisite Lenders,
Borrowers are permitted to enter into any Tenant Lease (a) for less than 5,000
square feet of a Borrowing Base Property so long as the Net Effective Rent is
equal to or greater than 90% of the proforma rent for such Borrowing Base
Property, as applicable, as set forth in the most recent Appraisal for such
Borrowing Base Property, as the case may be, and, with respect to the Dodge
Property and Landmark Property, such Tenant Lease is consistent with the terms
set forth on Schedule 10.10, and (b) for between 5,000 and 10,000 square feet of
a Borrowing Base Property so long as the Net Effective Rent is equal to or
greater than 95% of the proforma rent for such Borrowing Base Property, as
applicable, as set forth in the most recent Appraisal for such Borrowing Base
Property, as the case may be, and, with respect to the Dodge Property and
Landmark Property, such Tenant Lease is consistent with the terms set forth on
Schedule 10.10. The Borrowers and Parent shall not, and shall not permit any
other Loan Party to enter into any Tenant Lease other than as set forth above
without the prior consent of (i) Administrative Agent to the extent the
Borrowing Base Value for the applicable Borrowing Base Property is less than
$20,000,000 or (ii) Requisite Lenders to the extent the Borrowing Base Value for
the applicable Borrowing Base Property is greater than or equal to $20,000,000

 



-81-

 

 

Section 10.11 Derivatives Contracts.

 

The Borrowers and Parent shall not, and shall not permit any other Loan Party or
any of their respective Subsidiaries to, enter into or become obligated in
respect of Derivatives Contracts other than Derivatives Contracts entered into
by the Borrowers, any such Loan Party or any such Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the
Borrowers, such other Loan Party or such other Subsidiary.

 

ARTICLE XI Default

 

Section 11.1 Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a) Default in Payment. (i) The Borrowers shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of any of the Loans or any
Reimbursement Obligation, or (ii) the Borrowers shall fail to pay interest on
the Loans or any of the other payment Obligations owing by the Borrowers or any
other Loan Party under this Agreement, any other Loan Document or the Fee Letter
within five (5) Business Days of the same being due.

 

(b) Default in Performance.

 

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Article X; or

 

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Article IX, and in the case of this subsection (b)(ii) only, such failure shall
continue for a period of five (5) days after the earlier of (x) the date upon
which a Responsible Officer of the Borrowers or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrowers has received
written notice of such failure from the Administrative Agent.

 

(iii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(iii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrowers or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrowers has received written notice of
such failure from the Administrative Agent.

 



-82-

 

 

(c) Misrepresentations. Any statement (written or oral), representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, the Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.

 

(d) Indebtedness Cross-Default.

 

(i) The Borrowers or any other Loan Party shall permit there to exist any
default, event or condition resulting in (or permitting the) acceleration,
mandatory repurchase or mandatory prepayment of, or any failure to pay at
maturity, (x) any Recourse Indebtedness in excess of $10,000,000 in the
aggregate, or (y) any Nonrecourse Indebtedness in excess of $15,000,000 in the
aggregate.

 

(ii) The Borrowers or any other Loan Party shall permit there to exist a default
in, or resulting in, the payment of amounts in excess of $5,000,000 in the
aggregate in respect of Derivatives Contracts.

 

(iii) The Borrowers or any other Loan Party shall permit there to exist a
default, event or condition resulting in (or permitting the) acceleration,
mandatory repurchase or mandatory prepayment of, or any failure to pay at
maturity, the Wells Fargo Repurchase Line of Credit.

 

(e) Voluntary Bankruptcy Proceeding. The Parent, Borrowers or any other Loan
Party shall: (i) commence a voluntary case under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect); (ii) file a petition
seeking to take advantage of any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; (iii) consent to, or fail to contest in a timely and
appropriate manner, any petition filed against it in an involuntary case under
such bankruptcy laws or other Applicable Laws or consent to any proceeding or
action described in the immediately following subsection (f); (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, Borrowers or any other Loan Party in any court of
competent jurisdiction seeking: (i) relief under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
days, or an order granting the remedy or other relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 



-83-

 

 

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

 

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Parent, Borrowers, any
other Loan Party, or any of their respective Subsidiaries by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $10,000,000.00 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect. The preceding sentence does not
include a foreclosure judgment on Nonrecourse Indebtedness by a non-Loan Party;
provided, however, the preceding sentence shall include any deficiency judgment
entered into in connection with any such foreclosure judgment.

 

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, Borrowers, any other Loan
Party or any of their respective Subsidiaries, which exceeds, individually or
together with all other such warrants, writs, executions and processes,
$10,000,000 in amount and such warrant, writ, execution or process shall not be
paid, discharged, vacated, stayed or bonded for a period of thirty (30) days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrowers or any or its Subsidiaries. The preceding
sentence does not include a receiver appointed or similar process on a Property
owned by a non-Loan Party securing Nonrecourse Indebtedness.

 

(j) ERISA.

 

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $1,000,000; or

 

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $1,000,000, all as determined, and with
such terms defined, in accordance with FASB ASC 715.

 

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

 

(l) Change of Control/Change in Management.

 

(i) Unless otherwise approved by Requisite Lenders, any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
Person will be deemed to have “beneficial ownership” of all securities that such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than 25% of
the total voting power of the then outstanding voting stock of the Parent; or

 



-84-

 

 

(ii) During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Parent cease for any reason to
constitute a majority of the Board of Directors of the Parent then in office,
excluding any change in directors resulting from (a) the death or disability of
any director, (b) satisfaction of any requirement for the members of the Board
of Directors of the Parent to qualify under applicable law as independent
directors, (c) the replacement of any director who is an officer or employee of
the Parent or a Subsidiary of the Parent, (d) the election of any director if
such director’s nomination for election to the Board of Directors of the Parent
was recommended by a majority of the then existing Board of Directors of the
Parent or by a majority of any nominating committee appointed by the then
existing Board of Directors of the Parent for the purpose of nominating
directors for election to the Board of Directors of the Parent, or (e) the
election of any director reasonably approved by the Requisite Lenders.

 

(m) Damage; Strike; Casualty. Any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than thirty (30) consecutive days beyond the
coverage period of any applicable business interruption insurance, the cessation
or substantial curtailment of revenue producing activities of the Borrowers, any
other Loan Party, or any other Subsidiary taken as a whole and only if any such
event or circumstance could reasonably be expected to have a Material Adverse
Effect.

 

(n) Security Documents. Any provision of any Security Documents shall for any
reason cease to be valid and binding on, enforceable against, any Loan Party, or
any Lien created under any Security Document ceases to be a valid and perfected
first priority Lien in any of the Collateral purported to be covered thereby.

 

Section 11.2 Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a) Acceleration; Termination of Facilities.

 

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrowers on behalf of itself and the other Loan Parties, and (2) the
Commitments and the obligation of the Issuing Bank to issue Letters of Credit
hereunder, shall all immediately and automatically terminate.

 

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrowers on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the obligation of the Issuing Bank to issue Letters of Credit hereunder.

 



-85-

 

 

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

 

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrowers, without notice of any
kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the Collateral, the property and/or the
business operations of the Borrowers and to exercise such power as the court
shall confer upon such receiver.

 

(e) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Contract,
including any “Posted Collateral” (as defined in any credit support annex
included in any such Derivatives Contract to which such Specified Derivatives
Provider may be a party), and (d) to prosecute any legal action against the
Borrowers, any Loan Party or other Subsidiary to enforce or collect net amounts
owing to such Specified Derivatives Provider pursuant to any Specified
Derivatives Contract.

 

Section 11.3 Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 11.1(f), the Commitments
shall immediately and automatically terminate.

 

Section 11.4 Marshaling; Payments Set Aside.

 

None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender and/or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any Lender and/or any Specified
Derivatives Provider enforce their security interests or exercise their rights
of setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or Specified Derivatives Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 



-86-

 

 

Section 11.5 Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrowers hereunder or
thereunder, shall be applied in the following order and priority:

 

(a) amounts due to the Administrative Agent, the Issuing Bank and the Lenders in
respect of expenses due under Section 13.2 until paid in full, and then Fees;

 

(b) amounts due to the Administrative Agent and the Lenders in respect of
Protective Advances;

 

(c) payments of interest on all other Loans and Reimbursement Obligations to be
applied for the ratable benefit of the Lenders and the Issuing Bank;

 

(d) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities and payments of the Derivatives Termination
Value in respect of any and all Specified Derivatives Contracts, to be applied
for the ratable benefit of the Lenders and the Issuing Bank or Specified
Derivatives Providers, as the case may be, in such order and priority as the
Lenders and the Issuing Bank or Specified Derivatives Providers, as the case may
be, may determine in their sole discretion; provided, however, to the extent
that any amounts available for distribution pursuant to this subsection are
attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to the Administrative Agent for deposit into
the Letter of Credit Collateral Account;

 

(e) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 12.8 and 13.10;

 

(f) payments of all other Obligations and other amounts due under any of the
Loan Documents and Specified Derivatives Contracts, if any, to be applied for
the ratable benefit of the Lenders and the applicable Specified Derivatives
Providers; and

 

(g) any amount remaining after application as provided above, shall be paid to
the Borrowers or whomever else may be legally entitled thereto.

 

Section 11.6 Letter of Credit Collateral Account.

 

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrowers hereby pledge and
grant to the Administrative Agent, for the ratable benefit of the Administrative
Agent, the Issuing Bank and the Lenders as provided herein, a security interest
in all of its right, title and interest in and to the Letter of Credit
Collateral Account and the balances from time to time in the Letter of Credit
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Letter of Credit Collateral
Account shall not constitute payment of any Letter of Credit Liabilities until
applied by the Issuing Bank or Administrative Agent, as applicable, as provided
herein. Anything in this Agreement to the contrary notwithstanding, funds held
in the Letter of Credit Collateral Account shall be subject to withdrawal only
as provided in this Section.

 



-87-

 

 

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

 

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrowers and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank for the payment made by
the Issuing Bank to the beneficiary with respect to such drawing or the payee
with respect to such presentment.

 

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.

 

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the request of the Borrowers,
deliver to the Borrowers within 10 Business Days after the Administrative
Agent’s receipt of such request from the Borrowers, against receipt but without
any recourse, warranty or representation whatsoever, such amount of the credit
balances in the Letter of Credit Collateral Account as exceeds the aggregate
amount of Letter of Credit Liabilities at such time. When all of the Obligations
shall have been indefeasibly paid in full and no Letters of Credit remain
outstanding, the Administrative Agent shall deliver to the Borrowers, against
receipt but without any recourse, warranty or representation whatsoever, the
balances remaining in the Letter of Credit Collateral Account.

 

(f) The Borrowers shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

Section 11.7 Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrowers shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrowers, the Requisite
Lenders may elect, in the sole discretion of such Requisite Lenders, to rescind
and annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrowers and do not give the Borrowers the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 



-88-

 

 

Section 11.8 Performance by Administrative Agent.

 

If the Borrowers or any other Loan Party shall fail to perform any covenant,
duty or agreement contained in any of the Loan Documents, the Administrative
Agent may, after notice to the Borrowers, perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrowers or such other Loan Party
after the expiration of any cure or grace periods set forth herein. In such
event, the Borrowers shall, at the request of the Administrative Agent, promptly
pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrowers under this
Agreement or any other Loan Document.

 

Section 11.9 Rights Cumulative.

 

The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders and/or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 

ARTICLE XII The Administrative Agent

 

Section 12.1 Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX that the Borrowers
are not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrowers, any other Loan Party or any other Affiliate of the Borrowers,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 



-89-

 

 

Section 12.2 Wells Fargo as Lender.

 

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrowers, any other Loan
Party or any other Affiliate thereof as if it were any other bank and without
any duty to account therefor to the Issuing Bank, other Lenders, or any other
Specified Derivatives Providers. Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrowers for
services in connection with this Agreement or any Specified Derivatives
Contract, or otherwise without having to account for the same to the Issuing
Bank, the other Lenders or any other Specified Derivatives Providers. The
Issuing Bank and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding the Borrowers,
other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

 



-90-

 

 

Section 12.3 Collateral Matters; Protective Advances.

 

(a) Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to any of the Loan Documents.

 

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and
indefeasible payment and satisfaction in full of all of the Obligations and
Specified Derivatives Obligations; (ii) as expressly permitted by, but only in
accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Requisite Lenders (or such
greater number of Lenders as this Agreement or any other Loan Document may
expressly provide). Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section.

 

(c) Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrowers, the Administrative Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of the Liens granted to the
Administrative Agent for its benefit and the benefit of the Lenders, the Issuing
Bank and the Specified Derivatives Providers herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or Specified
Derivatives Obligations or any Liens upon (or obligations of the Borrowers or
any other Loan Party in respect of) all interests retained by the Borrowers or
any other Loan Party, including (without limitation) the proceeds of such sale
or transfer, all of which shall continue to constitute part of the Collateral.
In the event of any sale or transfer of Collateral, or any foreclosure with
respect to any of the Collateral, the Administrative Agent shall be authorized
to deduct all of the expenses reasonably incurred by the Administrative Agent
from the proceeds of any such sale, transfer or foreclosure.

 

(d) The Administrative Agent shall have no obligation whatsoever to the Lenders,
the Issuing Bank or the Specified Derivatives Providers or to any other Person
to assure that the Collateral exists or is owned by the Borrowers, any other
Loan Party or any other Subsidiary or is cared for, protected or insured or that
the Liens granted to the Administrative Agent herein or pursuant hereto have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except to the extent resulting from its gross negligence or willful misconduct.

 

(e) The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Commitment Percentages) to the extent not reimbursed
by the Borrowers for, Protective Advances during any one calendar year with
respect to each Property that is Collateral up to the sum of (i) amounts
expended to pay real estate taxes, assessments and governmental charges or
levies imposed upon such Property; (ii) amounts expended to pay insurance
premiums for policies of insurance related to such Property; and (iii) $250,000
per Property. Protective Advances in excess of said sum during any calendar year
for any Property that is Collateral shall require the consent of the Requisite
Lenders. The Borrowers agrees to pay on demand all Protective Advances.

 



-91-

 

 

(f) By their acceptance of the benefits of the Security Documents, each Lender
that is at any time itself a Specified Derivatives Provider, or having an
Affiliate that is a Specified Derivatives Provider, hereby, for itself, and on
behalf of any such Affiliate, in its capacity as a Specified Derivatives
Provider, irrevocably appoints and authorizes the Administrative Agent as its
collateral agent, to take such action as contractual representative on such
Specified Derivatives Provider’s behalf and to exercise such powers under the
Security Documents as are specifically delegated to the Administrative Agent by
the terms of this Section 12.3, Section 12.4 and any Security Document, together
with such powers as are reasonably incidental thereto; provided, that this
subsection (f) shall not affect any of the terms of a Specified Derivatives
Contract or restrict a Specified Derivatives Provider from taking any action
permitted by a Specified Derivatives Contract. For the avoidance of doubt, all
references in this Section 12.3 to “Lender” or “Lenders” shall be deemed to
include each Lender (and Affiliate thereof) in its capacity as a Specified
Derivatives Provider.

 

Section 12.4 Post-Foreclosure Plans.

 

If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of a deed or assignment in lieu
of foreclosure, or is retained in satisfaction of all or any part of the
Obligations and/or Specified Derivatives Obligations, the title to any such
Collateral, or any portion thereof, shall be held in the name of the
Administrative Agent or a nominee or Subsidiary of the Administrative Agent, as
administrative agent, for the ratable benefit of all Lenders, the Issuing Bank
and the Specified Derivatives Providers. The Administrative Agent shall prepare
a recommended course of action for such Collateral (a “Post-Foreclosure Plan”),
which shall be subject to the approval of the Requisite Lenders. In accordance
with the approved Post-Foreclosure Plan, the Administrative Agent shall manage,
operate, repair, administer, complete, construct, restore or otherwise deal with
the Collateral acquired, and shall administer all transactions relating thereto,
including, without limitation, employing a management agent, leasing agent and
other agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral. Actions taken by the Administrative
Agent with respect to the Collateral, which are not specifically provided for in
the approved Post-Foreclosure Plan or reasonably incidental thereto, shall
require the written consent of the Requisite Lenders by way of supplement to
such Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender
will contribute its share (based on its Commitment Percentage) of all reasonable
costs and expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, the
Issuing Bank and each Specified Derivatives Provider, on a monthly basis, an
income and expense statement for such Collateral, and each Lender shall promptly
contribute its Commitment Percentage of any operating loss for such Collateral,
and such other expenses and operating reserves as the Administrative Agent shall
deem reasonably necessary pursuant to and in accordance with the approved
Post-Foreclosure Plan. To the extent there is Net Operating Income from such
Collateral, the Administrative Agent shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to the
Lenders, the Issuing Bank and the Specified Derivatives Providers. All such
distributions shall be made to the Lenders in accordance with their respective
Commitment Percentages. The Lenders, the Issuing Bank and the Specified
Derivatives Providers acknowledge and agree that if title to any Collateral is
obtained by the Administrative Agent or its nominee, such Collateral will not be
held as a permanent investment but will be liquidated and the proceeds of such
liquidation will be distributed in accordance with Section 11.5 as soon as
practicable. The Administrative Agent shall undertake to sell such Collateral,
at such price and upon such terms and conditions as the Requisite Lenders
reasonably shall determine to be most advantageous to the Lenders, the Issuing
Bank and the Specified Derivatives Providers. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name the Administrative
Agent, as Administrative Agent for the Lenders, as the beneficiary or mortgagee.
In such case, the Administrative Agent and the Lenders shall enter into an
agreement with respect to such purchase money mortgage or deed of trust defining
the rights of the Lenders in the same Commitment Percentages as provided
hereunder, which agreement shall be in all material respects similar to this
Article insofar as the same is appropriate or applicable.

 



-92-

 

 

Section 12.5 Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrowers in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

 

Section 12.6 Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrowers referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

Section 12.7 Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrowers or any other
Loan Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person, or shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrowers, any other Loan Party or any other Person
in or in connection with this Agreement or any other Loan Document; (b) shall
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrowers or other Persons, or to inspect
the property, books or records of the Borrowers or any other Person; (c) shall
be responsible to any Lender or the Issuing Bank for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any Collateral covered thereby or the perfection or priority
of any Lien in favor of the Administrative Agent on behalf of the Lenders, the
Issuing Bank and the Specified Derivatives Providers in any such Collateral; (d)
shall have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 



-93-

 

 

Section 12.8 Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrowers and without limiting the obligation of
the Borrowers to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrowers
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 



-94-

 

 

Section 12.9 Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrowers, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrowers, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrowers, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrowers or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrowers, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrowers, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.

 

Section 12.10 Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrowers. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrowers’ approval, which
approval shall not be unreasonably withheld or delayed (except that the
Borrowers shall, in all events, be deemed to have approved each Lender and any
of its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. Such successor Administrative Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Administrative Agent, in either case, to assume
effectively the obligations of the current Administrative Agent with respect to
such Letters of Credit. After any Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article XII shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrowers and each Lender prior written notice.

 



-95-

 

 

Section 12.11 Titled Agents.

 

The Lead Arranger (“Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agent are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agent
to the Administrative Agent, any Lender, the Issuing Bank, the Borrowers or any
other Loan Party and the use of such titles does not impose on the Titled Agent
any duties or obligations greater than those of any other Lender or entitle the
Titled Agent to any rights other than those to which any other Lender is
entitled.

 

ARTICLE XIII Miscellaneous

 

Section 13.1 Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed by a nationally recognized carrier, telecopied, or
hand-delivered as follows:

 

If to the Borrowers:

 

c/o Caplease, LP

1065 Avenue of the Americas

New York, NY 10018

Attention: General Counsel

Telecopy Number: (212) 217-6301

Telephone Number: (212) 217-6300

 



-96-

 

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

123 South Broad Street, 9th Floor

Philadelphia, PA 19109

Attn: Robert S. Dransite

Telecopier: 215-670-6456

Telephone: 215-670-6438

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, National Association

Winston-Salem Loan Center

One West Fourth Street, 3rd Floor

Winston-Salem, North Carolina  27101

Attn: Tangula H. Graham

Telecopier: 866-588-0565

Telephone: 336-747-8115

 

If to the Issuing Bank:

 

Wells Fargo Bank, National Association

123 South Broad Street, 9th Floor

Philadelphia, PA 19109

Attn: Robert S. Dransite

Telecopier: 215-670-6456

Telephone: 215-670-6438

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrowers.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) Business Days after
the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrowers or the Administrative Agent, the
Issuing Bank and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5 to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Article II shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 



-97-

 

 

Section 13.2 Expenses.

 

The Borrowers agree (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and of the Administrative Agent in connection with the review of
Properties for inclusion in calculations of the Borrowing Base and the
Administrative Agent’s other activities under Article IV, including the cost of
all Appraisals (except for Appraisals ordered under Section 4.3(e)) and the
reasonable fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b) to pay or reimburse the Administrative
Agent, the Issuing Bank and the Lenders for all their reasonable out of pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under the Loan Documents and the Fee Letter, including the
reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Bank and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the reasonable out of pocket fees and disbursements of counsel to the
Administrative Agent, the Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, the Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 11.1(e) or 11.1(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrowers or
any other Loan Party, whether proposed by the Borrowers, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrowers shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrowers and such amounts shall be deemed to be Obligations owing hereunder.

 

Section 13.3 Stamp, Intangible and Recording Taxes.

 

The Borrowers will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 



-98-

 

 

Section 13.4 Setoff.

 

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrowers hereby authorize the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrowers or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrowers against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.

 

Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers.

 

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND EACH BORROWERS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b) EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 



-99-

 

 

(c) EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO THE BORROWERS AT ITS ADDRESS FOR NOTICES PROVIDED
FOR HEREIN. SHOULD THE BORROWERS FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING
THEREOF, THE BORROWERS SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS.

 

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 13.6 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 



-100-

 

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of an assigning
Revolving Lender’s Revolving Commitment and the Loans at the time owing to it,
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Revolving Commitment, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender would be less than
$5,000,000 in the case of a Commitment or Revolving Loans, then such assigning
Lender shall assign the entire amount of its Commitment and the Loans at the
time owing to it.

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

 

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender.

 

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender at such time) for each assignment, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the Assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrowers shall make appropriate arrangements so that new Notes are
issued to the Assignee and such transferor Lender, as appropriate.

 



-101-

 

 

(v) No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any of the Borrowers’ Affiliates, any other Loan Parties, or any of
their respective Subsidiaries.

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

(vii) Assignments by Specified Derivatives Provider. If the assigning Lender (or
its Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Revolving Commitments
under this Agreement, such Lender shall undertake such assignment only
contemporaneously with an assignment by such Lender (or its Affiliate, as the
case may be) of all of its Specified Derivatives Contracts to the Assignee or
another Lender (or Affiliate thereof).

 

(viii) Amendments to Schedule 1.1. The Administrative Agent may unilaterally
amend Schedule 1.1 attached hereto to reflect any assignment effected hereunder.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.10 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 



-102-

 

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to (w) increase such Lender’s Commitment, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender,
(y) reduce the rate at which interest is payable thereon or (z) release any
Guarantor from its Obligations under the Guaranty. Subject to the immediately
following subsection (e), the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 3.10, 5.1, 5.4 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by Applicable Law, each Participant
also shall be entitled to the benefits of Section 13.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 3.3 as though
it were a Lender.

 

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10 and 5.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers and the Administrative Agent, to comply with Section 3.10.(c) as
though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrowers and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

Section 13.7 Amendments and Waivers.

 

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any Fee Letter) may be
amended, (iii) the performance or observance by the Borrowers, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document (other than any Fee Letter) may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Borrowers or any other Loan Party or
any Subsidiary of any such terms may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, and only
with, the written consent of the Requisite Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).

 



-103-

 

 

(b) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

 

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.6) or subject the
Lenders to any additional obligations;

 

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations;

 

(iii) reduce the amount of any Fees payable to the Lenders hereunder, other than
Fees payable under any Fee Letter;

 

(iv) modify the definition of “Maturity Date” (except in accordance with
Section 2.14), otherwise postpone any date fixed for any payment of principal
of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Maturity Date;

 

(v) modify the definition of “Commitment Percentage” or amend of otherwise
modify the provisions of Section 3.2;

 

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

 

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
or

 

(viii) release any Guarantor from its obligations under the Guaranty;

 

(ix) release any Borrower from its obligations under the Loan Documents except
as contemplated by Section 8.14(b);

 

(x) waive a Default or Event of Default under Section 11.1(a), except as
provided in Section 11.7; or

 

(xi) amend, or waive the Borrower’s compliance with, Section 2.16.

 

Notwithstanding the foregoing, modifications to provisions requiring pro rata
payments, distributions or commitment reductions or sharing of payments in
connection with “amend and extend” transactions shall only require approval of
the Requisite Lenders, provided, that all approving Lenders shall be treated on
a pro rata basis and shall otherwise be on customary terms.

 



-104-

 

 

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4 or the
obligations of the Issuing Bank under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of the Issuing Bank. Any amendment, waiver or
consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider. No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrowers, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrowers shall entitle the Borrowers to other or further notice
or demand in similar or other circumstances.

 

Section 13.8 Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrowers, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of Borrowers and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrowers and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrowers, any Subsidiary or any other Loan Party.
None of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrowers to review or inform the Borrowers of any matter
in connection with any phase of the Borrowers’ business or operations.

 

Section 13.9 Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in accordance with this Section 13.9); (b) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed Assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the
Borrowers and its obligations; (c) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings, or as otherwise required by Applicable
Law; (d) to the Administrative Agent’s, Issuing Bank’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document (or any Specified
Derivatives Contract) or any action or proceeding relating to any Loan Document
(or any such Specified Derivatives Contract) or the enforcement of rights
hereunder or thereunder; (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section actually known by
the Administrative Agent, the Issuing Bank or such Lender to be a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank,
any Lender or any Affiliate of the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrowers or any
Affiliate of the Borrowers; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrowers. Notwithstanding the foregoing, the Administrative Agent, the Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrowers or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, the
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, the Issuing Bank or such Lender. As used in
this Section, the term “Information” means all information received from the
Borrowers, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrowers,
any other Loan Party, any other Subsidiary or any Affiliate, provided that, in
the case of any such information received from the Borrowers, any other Loan
Party, any other Subsidiary or any Affiliate after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



-105-

 

 

Section 13.10 Indemnification.

 

(a) Each Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Issuing Bank, the Lenders, all of the Affiliates
of each of the Administrative Agent, the Issuing Bank or any of the Lenders, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): out of pocket
losses, costs, claims, penalties, damages, liabilities, deficiencies, judgments
or expenses of every kind and nature (including, without limitation, amounts
paid in settlement, court costs and the reasonable fees and disbursements of
counsel incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding
Indemnified Costs indemnification in respect of which is specifically covered by
Section 3.10 or 5.1 or expressly excluded from the coverage of such Sections)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrowers of the
proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s, the
Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact that
the Administrative Agent, the Issuing Bank and the Lenders have established the
credit facility evidenced hereby in favor of the Borrowers; (vi) the fact that
the Administrative Agent, the Issuing Bank and the Lenders are creditors of the
Borrowers and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrowers and the
Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing Bank and
the Lenders are material creditors of the Borrowers and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrowers and
the Subsidiaries or their financial condition; (viii) the exercise of any right
or remedy the Administrative Agent, the Issuing Bank or the Lenders may have
under this Agreement or the other Loan Documents including, but not limited to,
the foreclosure upon, or seizure of, any Collateral or the exercise of any other
rights of a secured party; (ix) any civil penalty or fine assessed by the OFAC
against, and all costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent, the
Issuing Bank or any Lender as a result of conduct of the Borrowers, any other
Loan Party or any other Subsidiary that violates a sanction administered or
enforced by the OFAC; or (x) any violation or non-compliance by the Borrowers or
any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrowers or its Subsidiaries (or its
respective properties) (or the Administrative Agent and/or the Lenders and/or
the Issuing Bank as successors to the Borrowers) to be in compliance with such
Environmental Laws; provided, however, that the Borrowers shall not be obligated
to indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this subsection to the extent
arising from the gross negligence or willful misconduct of such Indemnified
Party, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

 



-106-

 

 

(b) The Borrowers’ indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrowers or any
Subsidiary, any shareholder of the Borrowers or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrowers), any account debtor of the
Borrowers or any Subsidiary or by any Governmental Authority.

 

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrowers
and/or any Subsidiary.

 

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrowers at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrowers that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrowers if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrowers. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrowers hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrowers are required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrowers have
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrowers has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrowers (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 



-107-

 

 

(f) If and to the extent that the obligations of the Borrowers under this
Section are unenforceable for any reason, the Borrowers hereby agree to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

 

(g) The Borrowers’ obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

 

References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 13.11 Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and the Issuing Bank is no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of Sections 3.10,
5.1, 5.4, 12.8, 13.2 and 13.10 and any other provision of this Agreement and the
other Loan Documents, and the provisions of Section 13.5, shall continue in full
force and effect and shall protect the Administrative Agent, the Issuing Bank
and the Lenders (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

 

Section 13.12 Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.13 GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 



-108-

 

 

Section 13.14 Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

 

Section 13.15 Obligations with Respect to Loan Parties.

 

The obligations of the Borrowers to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrowers may have that the Borrowers does not
control such Loan Parties.

 

Section 13.16 Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.17 Limitation of Liability.

 

None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrowers hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrowers in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrowers hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 13.18 Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.

 

Section 13.19 Construction.

 

The Administrative Agent, the Issuing Bank, the Borrowers and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrowers and each Lender.

 



-109-

 

 

Section 13.20 Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 13.21 Joint Borrower Provisions.

 

Each Borrower acknowledges and agrees that it shall be jointly and severally
liable for the Loan and all other Obligations arising under this Agreement
and/or any of the other Loan Documents. In furtherance thereof, each Borrower
acknowledges and agrees as follows:

 

(a) For the purpose of implementing the joint borrower provisions of the Loan
Documents, each Borrower hereby irrevocably appoints each other Borrower as its
agent and attorney-in-fact for all purposes of the Loan Documents, including the
giving and receiving of notices and other communications.

 

(b) To induce Lenders to make the Loan, and in consideration thereof, each
Borrower hereby agrees to indemnify Administrative Agent, Lenders and the other
Indemnified Parties against, and hold Administrative Agent, Lenders and the
other Indemnified Parties harmless from, any and all out of pocket liabilities,
expenses, losses, damages and/or claims of damage or injury asserted against
Administrative Agent and/or Lenders by any Borrower or by any other Person
arising from or incurred by reason of reliance by Administrative Agent and/or
Lenders on any requests or instructions from any Borrower.

 

(c) Each Borrower acknowledges that the liens and security interests created or
granted herein and by the other Loan Documents will secure the Obligations of
each Borrower under the Loan Documents and, in full recognition of that fact,
each Borrower consents and agrees that the Administrative Agent and/or Lenders
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or security hereof or of any other Loan Document:

 

(i) agree with any Borrower to supplement, modify, amend, extend, renew,
accelerate, or otherwise change the time for payment or the terms of the
Obligations or any part thereof, including any increase or decrease of the
rate(s) of interest thereon;

 

(ii) agree with any Borrower to supplement, modify, amend or waive, or enter
into or give any agreement, approval or consent with respect to, the Obligations
or any part thereof or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder;

 

(iii) accept new or additional instruments, documents or agreements in exchange
for or relative to any of the Loan Documents or the Obligations or any part
thereof;

 

(iv) accept partial payments on the Obligations;

 

(v) receive and hold additional security or guaranties for the Obligations or
any part thereof;

 



-110-

 

 

(vi) release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security for or guaranties of the
Obligations, and apply any security and direct the order or manner of sale
thereof as Administrative Agent, in its sole and absolute discretion may
determine;

 

(vii) release any Person or any guarantor from any personal liability with
respect to the Obligations or any part thereof; or

 

(viii) settle, release on terms satisfactory to Administrative Agent or by
operation of applicable laws or otherwise liquidate or enforce any Obligations
and any security therefor or guaranty thereof in any manner, consent to the
transfer of any such security and bid and purchase at any sale; and consent to
the merger, change or any other restructuring or termination of the corporate
existence of any Borrower or any other Person, and correspondingly restructure
the obligations of such Borrower or other Person, and any such merger, change,
restructuring or termination shall not affect the liability of any Borrower or
the continuing existence of any lien or security interest hereunder, under any
other Loan Document to which any Borrower is a party or the enforceability
hereof or thereof with respect to all or any part of the Obligations.

 

(d) Upon the occurrence of and during the continuance of any Default,
Administrative Agent may enforce this Agreement and the other Loan Documents
independently as to each Borrower and independently of any other remedy or
security Administrative Agent and/or Lenders at any time may have or hold in
connection with the Obligations, and in collecting on the Loan it shall not be
necessary for Administrative Agent to marshal assets in favor of any Borrower or
any other Person or to proceed upon or against and/or exhaust any other security
or remedy before proceeding to enforce this Agreement and the other Loan
Documents. Each Borrower expressly waives any right to require Administrative
Agent and/or Lenders, in connection with Administrative Agent’s and/or Lenders’
efforts to obtain repayment of the Loan and other Obligations, to marshal assets
in favor of any Borrower or any other Person or to proceed against any other
Person or any collateral provided by any other Person, and agrees that
Administrative Agent and/or Lenders may proceed against any Persons and/or
collateral in such order as it shall determine in its sole and absolute
discretion in connection with Administrative Agent’s efforts to obtain repayment
of the Loan and other Obligations. Administrative Agent may file a separate
action or actions against each Borrower to enforce the Obligations, whether
action is brought or prosecuted with respect to any other security or against
any other Person, or whether any other Person is joined in any such action or
actions. Each Borrower agrees that Administrative Agent, Lenders, the other
Borrowers and/or any other Person may deal with the Administrative Agent and
Lenders in connection with the Obligations or otherwise, or alter any contracts
or agreements now or hereafter existing between any of them or between the
Borrowers and/or any other Person, in any manner whatsoever, all without in any
way altering or affecting the security of this Agreement or the other Loan
Documents. The rights of Administrative Agent and/or Lenders hereunder and under
the other Loan Documents shall be reinstated and revived, and the enforceability
of this Agreement and the other Loan Documents shall continue, with respect to
any amount at any time paid on account of the Obligations which thereafter shall
be required to be restored or returned by Administrative Agent and/or Lenders as
a result of the bankruptcy, insolvency or reorganization of any Borrower or any
other Person, or otherwise, all as though such amount had not been paid. The
enforceability of this Agreement and the other Loan Documents at all times shall
remain effective even though any or all Obligations, or any other security or
guaranty therefor, may be or hereafter may become invalid or otherwise
unenforceable as against any Borrower or any other Person and whether or not any
Borrower or any other Person shall have any personal liability with respect
thereto. Each Borrower expressly waives any and all defenses to the enforcement
of its Obligations under the Loan Documents now or hereafter arising or asserted
by reason of (i) any disability or other defense of any Borrower or any other
Person with respect to the Obligations, (ii) the unenforceability or invalidity
of any security or guaranty for the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations, (iii) the cessation for any cause whatsoever of the liability of
any Borrower or any other Person (other than by reason of the full and final
payment and performance of all Obligations), (iv) any failure of Administrative
Agent and/or Lenders to marshal assets in favor of any of the Borrowers or any
other Person, (v) any failure of Administrative Agent and/or Lenders to give
notice of sale or other disposition of any Collateral for the Obligations to any
Borrower or to any other Person or any defect in any notice that may be given in
connection with any such sale or disposition, (vi) any failure of Administrative
Agent and/or Lenders to comply in any non-material respect with applicable laws
in connection with the sale or other disposition of any Collateral or other
security for any Obligation, (vii) any act or omission of Administrative Agent
and/or Lenders or others that directly or indirectly results in or aids the
discharge or release of any Borrower or of any other Person or of any of the
Obligations or any other security or guaranty therefor by operation of law or
otherwise, (viii) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation, (ix) any failure of Administrative
Agent and/or Lenders to file or enforce a claim in any Bankruptcy Proceeding
with respect to any Person, (x) the election by Administrative Agent, in any
Bankruptcy Proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code, (xi) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code except to the extent otherwise provided in this Agreement, (xii)
any use of cash collateral under Section 363 of the United States Bankruptcy
Code, (xiii) any agreement or stipulation with respect to the provision of
adequate protection in any Bankruptcy Proceeding of any Person, (xiv) the
avoidance of any lien or security interest in favor of Administrative Agent
securing the Obligations for any reason, or (xv) any Bankruptcy Proceeding
commenced by or against any Person, including any discharge of, or bar or stay
against collecting, all or any of the Obligations (or any interest thereon) in
or as a result of any such proceeding.

 



-111-

 

 

(e) Borrowers represent and warrant to Administrative Agent and Lenders that
they have established adequate means of obtaining from each other, on a
continuing basis, financial and other information pertaining to their respective
businesses, operations and condition (financial and otherwise) and their
respective properties, and each now is and hereafter will be completely familiar
with the businesses, operations and condition (financial and otherwise) of the
other and their respective properties. Each Borrower hereby expressly waives and
relinquishes any duty on the part of Administrative Agent and/or Lenders to
disclose to such Borrower any matter, fact or thing related to the businesses,
operations or condition (financial or otherwise) of the other Borrowers or the
other Borrowers’ properties, whether now known or hereafter known by
Administrative Agent and/or Lenders during the life of this Agreement. With
respect to any of the Obligations, Administrative Agent and/or Lenders need not
inquire into the powers of any Borrower or the officers, employees or other
Persons acting or purporting to act on such Borrower’s behalf.

 

(f) Without limiting the foregoing, or anything else contained in this
Agreement, each Borrower waives all rights and defenses that it may have because
the Obligations are secured by real property. This means, among other things:

 

(i) Administrative Agent and/or Lenders may collect on the Obligations from any
Borrower without first foreclosing on any real or personal property collateral
pledged by the other Borrowers; and

 

(ii) If Administrative Agent and/or Lenders foreclose on any real property
collateral pledged by any Borrower for the Obligations: (A) the amount of the
indebtedness owed by the other Borrowers may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price; and (B) Administrative Agent and Lenders may
collect from any Borrower even if Administrative Agent and/or Lenders, by
foreclosing on the real property collateral, has destroyed any right any
Borrower may have to collect from the other Borrowers.

 



-112-

 

 

(iii) This is an unconditional and irrevocable waiver of any rights and defenses
each Borrower may have because the Obligations are secured by real property.

 

Each Borrower warrants and agrees that each of the waivers and consents set
forth herein is made with full knowledge of its significance and consequences,
with the understanding that events giving rise to any defense waived may
diminish, destroy or otherwise adversely affect rights which each otherwise may
have against the other, against Administrative Agent and Lenders or others, or
against any collateral. If any of the waivers or consents herein are determined
to be contrary to any applicable law or public policy, such waivers and consents
shall be effective to the maximum extent permitted by law.

 

Section 13.22 Time. Time is of the essence with respect to each provision of
this Agreement.

 

 

 

[Signatures on Following Pages]

 



-113-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

 

[Borrowers]

 

 

By: /s/ Robert Blanz                          

Name: Robert Blanz                           

Title: Senior Vice President              

 

 

 

[Parent]

 

 

By: /s/ Robert Blanz                           

Name: Robert Blanz                            

Title: Senior Vice President               

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 



 

 

 

[Signature Page to Credit Agreement]

 

 

Wells Fargo Bank, National
Association, as Administrative Agent and as a
Lender

 

 

By: /s/ David Pioch__________________________

Name: David Pioch__________________________

Title: Senior Vice President___________________

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

-2-

 



 

[Signature Page to Credit Agreement]

 

 

[LENDER]

 

 

By:____________________________________

Name:_________________________________

Title:___________________________________

 

 



-3-

 

 

 